Exhibit 10.1

Execution Version

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of May 15, 2007

among

MULTI-COLOR CORPORATION,

as the Company

THE VARIOUS FINANCIAL INSTITUTIONS PARTY HERETO,

as Lenders,

and

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent

 

--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Arranger



--------------------------------------------------------------------------------

SECTION 1

   DEFINITIONS    1

1.1

   Definitions    1

1.2

   Other Interpretive Provisions    18 SECTION 2    COMMITMENTS OF THE LENDERS;
BORROWING, CONVERSION AND LETTER OF CREDIT PROCEDURES    19

2.1

   Commitments    19    2.1.1       Revolving Commitment    19    2.1.2
      Swing Line Loans    19    2.1.3       L/C Commitment    19    2.1.4
      Increase in Commitment    20

2.2

   Loan Procedures    21    2.2.1      Various Types of Loans    21   
2.2.2      Borrowing Procedures    21    2.2.3      Conversion and Continuation
Procedures    22    2.2.4      Swing Line Facility    23

2.3

   Letter of Credit Procedures    24    2.3.1      L/C Applications    24   
2.3.2      Participations in Letters of Credit    25    2.3.3      Reimbursement
Obligations    25    2.3.4      Funding by Lenders to Issuing Lender    26

2.4

   Commitments Several    27

2.5

   Certain Conditions    27 SECTION 3    EVIDENCING OF LOANS    27

3.1

   Notes    27

3.2

   Recordkeeping    27 SECTION 4    INTEREST    27

4.1

   Interest Rates    27

4.2

   Interest Payment Dates    28

4.3

   Setting and Notice of LIBOR Rates    28

4.4

   Computation of Interest    28 SECTION 5    FEES    28

5.1

   Non-Use Fee    28

5.2

   Letter of Credit Fees    29

5.3

   Administrative Agent’s Fees    29 SECTION 6    REDUCTION OR TERMINATION OF
THE REVOLVING COMMITMENT; PREPAYMENTS    29

6.1

   Voluntary Reduction or Termination of the Revolving Commitment.    29

6.2

   Prepayments    30    6.2.1      Voluntary Prepayments    30   
6.2.2      Mandatory Prepayments    30

 

i



--------------------------------------------------------------------------------

6.3

   Manner of Prepayments    31

6.4

   Repayments    31 SECTION 7    MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES
   31

7.1

   Making of Payments    31

7.2

   Application of Certain Payments    32

7.3

   Due Date Extension    32

7.4

   Setoff    32

7.5

   Proration of Payments    33

7.6

   Taxes    33 SECTION 8    INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS
   35

8.1

   Increased Costs    35

8.2

   Basis for Determining Interest Rate Inadequate or Unfair    36

8.3

   Changes in Law Rendering LIBOR Loans Unlawful    36

8.4

   Funding Losses    37

8.5

   Right of Lenders to Fund through Other Offices    37

8.6

   Discretion of Lenders as to Manner of Funding    37

8.7

   Mitigation of Circumstances; Replacement of Lenders    37

8.8

   Conclusiveness of Statements; Survival of Provisions    38 SECTION 9   
REPRESENTATIONS AND WARRANTIES    38

9.1

   Organization    38

9.2

   Authorization; No Conflict    38

9.3

   Validity and Binding Nature    39

9.4

   Financial Condition    39

9.5

   No Material Adverse Change    39

9.6

   Litigation and Contingent Liabilities    39

9.7

   Ownership of Properties; Liens    39

9.8

   Equity Ownership; Subsidiaries    39

9.9

   Pension Plans    40

9.10

   Investment Company Act    41

9.11

   Reserved    41

9.12

   Regulations T,U and X    41

9.13

   Taxes    41

9.14

   Solvency, etc.    41

9.15

   Environmental Matters    41

9.16

   Insurance    42

9.17

   Real Property    42

9.18

   Information    42

9.19

   Intellectual Property    43

9.20

   Burdensome Obligations    43

9.21

   Labor Matters    43

9.22

   No Default    43

9.23

   Subordinated Debt    43

 

ii



--------------------------------------------------------------------------------

9.24

   Corporate Purpose    43 SECTION 10    AFFIRMATIVE COVENANTS    44

10.1

   Reports, Certificates and Other Information    44    10.1.1      Annual
Report    44    10.1.2      Interim Reports    44    10.1.3      Compliance
Certificates    44    10.1.4      Reports to the SEC and to Shareholders    45
   10.1.5      Notice of Default, Litigation and ERISA Matters    45   
10.1.6      Reserved    46    10.1.7      Management Reports    46   
10.1.8      Projections    46    10.1.9      Subordinated Debt Notices    46   
10.1.10    Other Information    46

10.2

   Books, Records and Inspections    46

10.3

   Maintenance of Property; Insurance    47

10.4

   Compliance with Laws; Payment of Taxes and Liabilities    48

10.5

   Maintenance of Existence, etc.    48

10.6

   Use of Proceeds    48

10.7

   Employee Benefit Plans    49

10.8

   Environmental Matters    49

10.9

   Further Assurances    49

10.10

   Deposit Accounts    50 SECTION 11    NEGATIVE COVENANTS    50

11.1

   Debt    50

11.2

   Liens    51

11.3

   Reserved    52

11.4

   Restricted Payments    53

11.5

   Mergers, Consolidations, Sales    53

11.6

   Modification of Organizational Documents    55

11.7

   Transactions with Affiliates    55

11.8

   Unconditional Purchase Obligations    55

11.9

   Inconsistent Agreements    55

11.10

   Business Activities; Issuance of Equity    55

11.11

   Investments    56

11.12

   Reserved    57

11.13

   Fiscal Year    57

11.14

   Financial Covenants    57    11.14.1      Interest Coverage Ratio    57   
11.14.2      Total Debt to EBITDA Ratio    57    11.14.3      Net Worth    57

11.15

   Cancellation of Debt    57

11.16

   Negative Pledges    57

 

iii



--------------------------------------------------------------------------------

SECTION 12    EFFECTIVENESS; CONDITIONS OF LENDING, ETC.    58

12.1

   Initial Credit Extension    58    12.1.1      Loan Documents    58   
12.1.2      Authorization Documents    58    12.1.3      Consents, etc    58   
12.1.4      Letter of Direction    59    12.1.5      Closing Certificate    59
   12.1.6      Perfection Documents    59    12.1.7      Reserved    59   
12.1.8      Subordination Agreements    59    12.1.9      Opinions of Counsel   
59    12.1.10    Insurance    59    12.1.11    Reserved    59   
12.1.12    Payment of Fees    59    12.1.13    Reserved    59   
12.1.14    Financial Statements    60    12.1.15    Pro Forma    60   
12.1.16    No Other Debt    60    12.1.17    No Restrictions of Dividends,
Distributions, Payments    60    12.1.18    Reserved    60    12.1.19    Search
Results; Lien Terminations    60    12.1.20    Filings, Registrations and
Recordings    60    12.1.21    Projections    60    12.1.22    Patriot Act
Verification    61    12.1.23    Other    61

12.2

   Conditions    61    12.2.1      Compliance with Warranties, No Default, etc.
   61    12.2.2      Confirmatory Certificate    61 SECTION 13    EVENTS OF
DEFAULT AND THEIR EFFECT    61

13.1

   Events of Default    61    13.1.1      Non-Payment of the Loans, etc.    61
   13.1.2      Non-Payment of Other Debt    62    13.1.3      Other Material
Obligations    62    13.1.4      Bankruptcy, Insolvency, etc.    62   
13.1.5      Non-Compliance with Loan Documents, Other Agreements    62   
13.1.6      Representations; Warranties    63    13.1.7      Pension Plans    63
   13.1.8      Judgments    63    13.1.9      Invalidity of Loan Documents, etc.
   63    13.1.10    Invalidity of Subordination Provisions, etc.    63   
13.1.11    Change of Control    63    13.1.12    Material Adverse Effect    63

13.2

   Effect of Event of Default    63

 

iv



--------------------------------------------------------------------------------

SECTION 14    THE AGENT    64

14.1

   Appointment and Authorization    64

14.2

   Issuing Lender    64

14.3

   Delegation of Duties    65

14.4

   Exculpation of Administrative Agent    65

14.5

   Reliance by Administrative Agent    65

14.6

   Notice of Default    66

14.7

   Credit Decision    66

14.8

   Indemnification    67

14.9

   Administrative Agent in Individual Capacity    67

14.10

   Successor Administrative Agent    67

14.11

   Collateral Matters    68

14.12

   Administrative Agent May File Proofs of Claim    68

14.13

   Other Agents; Arrangers and Managers    69 SECTION 15    GENERAL    69

15.1

   Waiver; Amendments    69

15.2

   Confirmations    70

15.3

   Notices    70

15.4

   Computations    70

15.5

   Costs, Expenses and Taxes    71

15.6

   Assignments; Participations    71    15.6.1      Assignments    71   
15.6.2      Participations    72

15.7

   Register    73

15.8

   GOVERNING LAW    73

15.9

   Confidentiality    73

15.10

   Severability    74

15.11

   Nature of Remedies    74

15.12

   Entire Agreement    74

15.13

   Counterparts    74

15.14

   Successors and Assigns    75

15.15

   Captions    75

15.16

   Customer Identification - USA Patriot Act Notice    75

15.17

   INDEMNIFICATION BY THE COMPANY    75

15.18

   Nonliability of Lenders    76

15.19

   FORUM SELECTION AND CONSENT TO JURISDICTION    77

15.20

   WAIVER OF JURY TRIAL    77

 

v



--------------------------------------------------------------------------------

ANNEXES ANNEX A    Lenders and Pro Rata Shares ANNEX B    Addresses for Notices
SCHEDULES SCHEDULE 1.1    Existing Letters of Credit SCHEDULE 9.6    Litigation
and Contingent Liabilities SCHEDULE 9.8    Subsidiaries SCHEDULE 9.16   
Insurance SCHEDULE 9.17    Real Property SCHEDULE 9.21    Labor Matters
SCHEDULE 11.1    Existing Debt and Intercompany Debt SCHEDULE 11.2    Existing
Liens SCHEDULE 11.11    Investments SCHEDULE 12.1    Debt to be Repaid EXHIBITS
EXHIBIT A    Form of Note (Section 3.1) EXHIBIT B    Form of Compliance
Certificate (Section 10.1.3) EXHIBIT C    Form of Assignment Agreement (Section
15.6.1) EXHIBIT D    Form of Notice of Borrowing (Section 2.2.2) EXHIBIT E   
Form of Notice of Conversion/Continuation (Section 2.2.3) EXHIBIT F    Form of
Guaranty and Collateral Agreement (Section 12.1.1)

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of May 15, 2007 (this “Agreement”) is entered
into among MULTI-COLOR CORPORATION, an Ohio corporation (the “Company”), the
financial institutions that are or may from time to time become parties hereto
(together with their respective successors and assigns, the “Lenders”) and
LASALLE BANK NATIONAL ASSOCIATION (in its individual capacity, “LaSalle”), as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”).

The Lenders have agreed to make available to the Company a revolving credit
facility (which includes letters of credit) upon the terms and conditions set
forth herein.

In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:

SECTION 1 DEFINITIONS.

1.1 Definitions. When used herein the following terms shall have the following
meanings:

Account Debtor is defined in the Guaranty and Collateral Agreement.

Account or Accounts is defined in the UCC.

Acquired Debt means Debt of a Person existing at the time such Person became a
Subsidiary or assumed by the Company or a Subsidiary of the Company pursuant to
a Permitted Acquisition (and not created or incurred in connection with or in
anticipation of such Permitted Acquisition) which is otherwise permitted by the
terms of this Agreement.

Acquisition means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of all or substantially all
of any business or division of a Person, (b) the acquisition of in excess of 50%
of the Capital Securities of any Person, or otherwise causing any Person to
become a Subsidiary, or (c) a merger or consolidation or any other combination
with another Person (other than a Person that is already a Subsidiary).

Administrative Agent means LaSalle in its capacity as administrative agent for
the Lenders hereunder and any successor thereto in such capacity.

Affected Loan has the meaning set forth in Section 8.3.

Affiliate of any Person means (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person and (c) with respect to any
Lender, any entity administered or

 

1



--------------------------------------------------------------------------------

managed by such Lender or an Affiliate or investment advisor thereof and which
is engaged in making, purchasing, holding or otherwise investing in commercial
loans. A Person shall be deemed to be “controlled by” any other Person if such
other Person possesses, directly or indirectly, power to vote 5% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
election of directors or managers or power to direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Unless expressly stated otherwise herein, neither the Administrative Agent nor
any Lender shall be deemed an Affiliate of any Loan Party.

Agent Fee Letter means the Fee Letter dated May 15, 2007 between the Company and
the Administrative Agent.

Agreement has the meaning set forth in the Preamble.

Applicable Law means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

Applicable Margin means, for any day, the rate per annum set forth below
opposite the level (the “Level”) then in effect, it being understood that the
Applicable Margin for (i) LIBOR Loans shall be the percentage set forth under
the column “LIBOR Margin”, (ii) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (iii) the Non-Use Fee Rate shall be
the percentage set forth under the column “Non-Use Fee Rate” and (iv) the L/C
Fee shall be the percentage set forth under the column “L/C Fee Rate”:

 

Level

  

Total Debt

to EBITDA Ratio

  

LIBOR

Margin

   

Base Rate

Margin

   

Non-Use

Fee Rate

   

L/C Fee

Rate

 

VI

   > 2.50    1.75 %   0.25 %   0.30 %   1.75 %

V

   > 2.00 but < 2.50    1.375 %   0.00 %   0.25 %   1.375 %

IV

   > 1.50 but < 2.00    1.00 %   0.00 %   0.225 %   1.00 %

III

   > 1.00 but < 1.50    0.875 %   0.00 %   0.20 %   0.875 %

II

   > 0.50 but < 1.00    0.75 %   0.00 %   0.175 %   0.75 %

I

   < 0.50    0.625 %   0.00 %   0.15 %   0.625 %

The LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C Fee
Rate shall be adjusted, to the extent applicable, on the fifth (5th) Business
Day after the Company provides or is required to provide (whichever is earlier)
the annual and quarterly financial statements and other information pursuant to
Sections 10.1.1 or 10.1.2, as applicable, and the related Compliance
Certificate, pursuant to Section 10.1.3. Notwithstanding anything contained in
this paragraph to the contrary, (a) if the Company fails to deliver, within
three days of the date when due, the financial statements and Compliance
Certificate in accordance with the provisions of Sections 10.1.1, 10.1.2 and
10.1.3, the LIBOR Margin, the Base Rate Margin, the Non-Use Fee Rate and the L/C
Fee

 

2



--------------------------------------------------------------------------------

Rate shall be based upon Level VI above beginning on the date such financial
statements and Compliance Certificate were required to be delivered until the
fifth (5th) Business Day after such financial statements and Compliance
Certificate are actually delivered, whereupon the Applicable Margin shall be
determined by the then current Level; (b) no reduction to any Applicable Margin
shall become effective at any time when an Event of Default or Unmatured Event
of Default has occurred and is continuing; and (c) the initial Applicable Margin
on the Closing Date shall be based on Level I until the earlier of the date on
which the financial statements and Compliance Certificate are (i) required to be
delivered, or (ii) actually delivered for the Fiscal Quarter ending March 31,
2007.

Asset Disposition means the sale, lease, assignment or other transfer for value
(each, a “Disposition”) by the Company or any of its Subsidiaries to any Person
(other than the Company or any of its Subsidiaries) of any asset or right of the
Company or such Subsidiary (including, the loss, destruction or damage of any
thereof or any actual) condemnation, confiscation, requisition, seizure or
taking thereof) other than (a) the Disposition of any asset which is to be
replaced, and is in fact replaced, within 180 days with another asset performing
the same or a similar function; provided, however, that such 180 day period may
be extended to 365 days if, prior to the expiration of such 180 day period, the
Company or the applicable Subsidiary provides the Administrative Agent with a
commitment to so replace such asset in form and substance satisfactory to the
Administrative Agent, (b) the sale or lease of inventory in the ordinary course
of business, or (c) the granting of Permitted Liens.

Assignee has the meaning set forth in Section 15.6.1.

Assignment Agreement has the meaning set forth in Section 15.6.1.

Attorney Costs means, with respect to any Person, all reasonable fees, charges
and out-of-pocket disbursements of any counsel to such Person, the reasonable
allocable cost of internal legal services of such Person, all reasonable
disbursements of such internal counsel and all court costs and similar legal
expenses.

Bank Product Agreements means those certain agreements entered into from time to
time between any Loan Party and a Lender or its Affiliates in connection with
any of the Bank Products.

Bank Product Obligations means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Lender or its Affiliates pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that a Loan Party is obligated
to reimburse to the Administrative Agent or any Lender as a result of the
Administrative Agent or such Lender purchasing participations or executing
indemnities or reimbursement obligations with respect to the Bank Products
provided to the Loan Parties pursuant to the Bank Product Agreements.

 

3



--------------------------------------------------------------------------------

Bank Products means any service or facility requested by, and extended to, any
Loan Party by any Lender or its Affiliates including, without limitation:
(a) credit cards, (b) credit card processing services, (c) debit cards,
(d) purchase cards, (e) ACH transactions, (f) cash management, including
controlled disbursement, accounts or services, or (g) Hedging Agreements.

Base Rate means at any time the greater of (a) the Federal Funds Rate plus 0.50%
and (b) the Prime Rate.

Base Rate Loan means any Loan which bears interest at or by reference to the
Base Rate.

Base Rate Margin has the meaning set forth in the definition of Applicable
Margin.

BSA has the meaning set forth in Section 10.4.

Board means the Board of Governors of the Federal Reserve System of the United
States of America.

Business Day means any day on which LaSalle is open for commercial banking
business in Chicago, Illinois and, in the case of a Business Day which relates
to a LIBOR Loan, on which dealings are carried on in the London interbank
eurodollar market.

Capital Expenditures means all expenditures which, in accordance with GAAP,
would be required to be capitalized and shown on the consolidated balance sheet
of the Company and its Subsidiaries, including the principal portion of
expenditures in respect of Capital Leases, but excluding expenditures made in
connection with the replacement, substitution or restoration of assets to the
extent financed (a) from insurance proceeds (or other similar recoveries) paid
on account of the loss of or damage to the assets being replaced or restored or
(b) with awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced.

Capital Lease means, with respect to any Person, any lease of (or other
agreement conveying the right to use) any real or personal property by such
Person that, in conformity with GAAP, is accounted for as a capital lease on the
balance sheet of such Person.

Capital Securities means, with respect to any Person, all shares, interests,
participations or other equivalents (however designated, whether voting or
non-voting) of such Person’s capital, whether now outstanding or issued or
acquired after the Closing Date, including common shares, preferred shares,
membership interests in a limited liability company, limited or general
partnership interests in a partnership, interests in a Trust, interests in other
unincorporated organizations or any other equivalent of such ownership interest.

Cash Collateralize means to deliver cash collateral to the Administrative Agent
in an amount equal to 105% of the Stated Amount of each outstanding Letter of
Credit, to be held as cash collateral for outstanding Letters of Credit,
pursuant to documentation satisfactory to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

Cash Equivalent Investment means, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States Government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by a Lender or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill Companies,
Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate of deposit,
time deposit or banker’s acceptance, maturing not more than one year after such
time, or any overnight Federal Funds transaction that is issued or sold by any
Lender or its holding company (or by a commercial banking institution that is a
member of the Federal Reserve System and has a combined capital and surplus and
undivided profits of not less than $500,000,000), (d) any repurchase agreement
entered into with any Lender (or commercial banking institution of the nature
referred to in clause (c)) which (i) is secured by a fully perfected security
interest in any obligation of the type described in any of clauses (a) through
(c) above and (ii) has a market value at the time such repurchase agreement is
entered into of not less than 100% of the repurchase obligation of such Lender
(or other commercial banking institution) thereunder and (e) money market
accounts or mutual funds which invest exclusively in assets satisfying the
foregoing requirements, and (f) other short term liquid investments approved in
writing by the Administrative Agent.

Change of Control means the occurrence of any of the following events: (a) the
Company shall cease to, directly or indirectly, own and control 100% of each
class of the outstanding Capital Securities of each Loan Party; or (b) any
Person or group of Persons (within the meaning of Section 13 or 14 of the
Securities Exchange Act of 1934 shall acquire beneficial ownership (within the
meaning of Rule 13d-3 promulgated under such Act) of more than 50% of the
outstanding securities (on a fully diluted basis and taking into account any
securities or contract rights exercisable, exchangeable or convertible into
equity securities) of the Company having voting rights in the election of
directors under normal circumstances; or (c) a majority of the members of the
Board of Directors of the Company shall cease to be Continuing Members. For
purposes of the foregoing, “Continuing Member” means a member of the Board of
Directors of the Company who either (i) was a member of the Company’s Board of
Directors on the day before the Closing Date and has been such continuously
thereafter or (ii) became a member of such Board of Directors after the day
before the Closing Date and whose election or nomination for election was
approved by a vote of the majority of the Continuing Members then members of the
Company’s Board of Directors.

Closing Date has the meaning set forth in Section 12.1.

Code means the Internal Revenue Code of 1986.

Collateral has the meaning set forth in the Guaranty and Collateral Agreement of
even date herewith executed by certain of the Loan Parties.

 

5



--------------------------------------------------------------------------------

Collateral Access Agreement means an agreement in form and substance reasonably
satisfactory to the Administrative Agent pursuant to which a mortgagee or lessor
of real property on which collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of Inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
any Liens held by such Person on such property, and, in the case of any such
agreement with a mortgagee or lessor, permits the Administrative Agent
reasonable access to and use of such real property following the occurrence and
during the continuance of an Event of Default to assemble, complete and sell any
Collateral stored or otherwise located thereon.

Collateral Documents means, collectively, the Guaranty and Collateral Agreement,
each Collateral Access Agreement, each control agreement and any other agreement
or instrument pursuant to which the Company, any Subsidiary or any other Person
grants or purports to grant collateral to the Administrative Agent for the
benefit of the Lenders or otherwise relates to such collateral.

Commitment means, as to any Lender, such Lender’s commitment to make Loans, and
to issue or participate in Letters of Credit, under this Agreement. The initial
amount of each Lender’s commitment to make Loans is set forth on Annex A.

Company has the meaning set forth in the Preamble.

Compliance Certificate means a Compliance Certificate in substantially the form
of Exhibit B.

Computation Period means each period of four consecutive Fiscal Quarters ending
on the last day of the last such Fiscal Quarter.

Consolidated Net Income means, with respect to the Company and its Subsidiaries,
for any period, the net income (or loss) of the Company and its Subsidiaries for
such period (including the net income or loss for any Person or business
acquired pursuant to a Permitted Acquisition) determined on a consolidated basis
in accordance with GAAP, excluding (i) any gains or losses from Asset
Dispositions, (ii) any extraordinary gains or losses, (iii) any gains or losses
from discontinued operations, and (iv) any gains or losses arising from the
application of financial accounting standards board issuance No. 142 or No. 144,
all as determined on a consolidated basis in accordance with GAAP.

Consolidated Net Worth means, with respect to the Company and its Subsidiaries
as of the date of any determination thereof, the sum of (a) the Capital
Securities accounts (net of treasury stock, at cost) of the Company and its
Subsidiaries as of such date, plus (or, in the case of a deficit, minus) (b) the
surplus and retained earnings of the Company and its Subsidiaries as of such
date, all determined on a consolidated basis and in accordance with GAAP.

Contingent Liability means, with respect to any Person, each obligation and
liability of such Person and all such obligations and liabilities of such Person
incurred pursuant to any agreement, undertaking or arrangement by which such
Person: (a) guarantees,

 

6



--------------------------------------------------------------------------------

endorses or otherwise becomes or is contingently liable upon (by direct or
indirect agreement, contingent or otherwise, to provide funds for payment, to
supply funds to, or otherwise to invest in, a debtor, or otherwise to assure a
creditor against loss) the indebtedness, dividend, obligation or other liability
of any other Person in any manner (other than by endorsement of instruments in
the course of collection), including any indebtedness, dividend or other
obligation which may be issued or incurred at some future time; (b) guarantees
the payment of dividends or other distributions upon the Capital Securities of
any other Person; (c) undertakes or agrees (whether contingently or otherwise):
(i) to purchase, repurchase, or otherwise acquire any indebtedness, obligation
or liability of any other Person, (ii) to advance or provide funds for the
payment or discharge of any indebtedness, obligation or liability of any other
Person (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise), or to maintain solvency, assets, level of income,
working capital or other financial condition of any other Person, or (iii) to
make payment to any other Person other than for value received (other than
non-material charitable contributions made in the ordinary course of business);
(d) agrees to lease property or to purchase securities, property or services
from such other Person with the purpose or intent of assuring the owner of any
indebtedness or obligation of the ability of such other Person to make payment
of the indebtedness or obligation; (e) to induce the issuance of, or in
connection with the issuance of, any letter of credit for the benefit of such
other Person; or (f) undertakes or agrees otherwise to assure a creditor against
loss. The amount of any Contingent Liability shall (subject to any limitation
set forth herein) be deemed to be the outstanding principal amount (or maximum
permitted principal amount, if larger) of the indebtedness, obligation or other
liability guaranteed or supported thereby.

Controlled Group means all members of a controlled group of corporations, all
members of a controlled group of trades or businesses (whether or not
incorporated) under common control and all members of an affiliated service
group which, together with the Company or any of its Subsidiaries, are treated
as a single employer under Section 414 of the Code or Section 4001 of ERISA.

Debt of any Person means, without duplication, (a) all indebtedness of such
Person, (b) all borrowed money of such Person, whether or not evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person as lessee under Capital Leases which have been or should be recorded as
liabilities on a balance sheet of such Person in accordance with GAAP, (d) all
obligations of such Person to pay the deferred purchase price of property or
services (excluding trade accounts payable in the ordinary course of business),
(e) all indebtedness secured by a Lien on the property of such Person, whether
or not such indebtedness shall have been assumed by such Person; provided that
if such Person has not assumed or otherwise become liable for such indebtedness,
such indebtedness shall be measured at the fair market value of such property
securing such indebtedness at the time of determination, (f) all obligations,
contingent or otherwise, with respect to the face amount of all letters of
credit (whether or not drawn), bankers’ acceptances and similar obligations
issued for the account of such Person (including the Letters of Credit), (g) all
Hedging Obligations of such Person, (h) all Contingent Liabilities of such
Person, (i) all Debt of any partnership of which such Person is a general
partner and (j) any Capital Securities or other equity instrument, whether or
not mandatorily redeemable, that under GAAP is characterized as debt, whether
pursuant to financial accounting standards board issuance No. 150 or otherwise.

 

7



--------------------------------------------------------------------------------

Debt to be Repaid means Debt listed on Schedule 12.1.

Designated Proceeds has the meaning set forth in Section 6.2.2(a).

Dollar and the sign “$” mean lawful money of the United States of America.

Domestic Subsidiary means a direct or indirect Subsidiary of the Company that is
organized in a jurisdiction located within the United States.

EBITDA means, for any period, Consolidated Net Income for such period plus, to
the extent deducted in determining such Consolidated Net Income, Interest
Expense, income tax expense, depreciation, amortization and stock option expense
under F.A.S. 123R for such period, plus, to the extent deducted in determining
such Consolidated Net Income, all acquisition costs related to the Company’s
proposed acquisitions referred to in the Company’s press releases issued on
November 22, 2006 and January 31, 2007.

Environmental Claims means all claims, however asserted, by any Governmental,
Authority or other Person alleging potential liability or responsibility for
violation of any Environmental Law.

Environmental Laws means all present or future federal, state or local laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case relating to any matter arising out of or relating to
public health and safety, or pollution or protection of the environment or
workplace, including any of the foregoing relating to the presence, use,
production, generation, handling, transport, treatment, storage, disposal,
distribution, discharge, emission, release, threatened release, control or
cleanup of any Hazardous Substance.

ERISA means the Employee Retirement Income Security Act of 1974.

Event of Default means any of the events described in Section 13.1.

Excluded Taxes means taxes based upon, or measured by, the Lender’s or
Administrative Agent’s (or a branch of the Lender’s or Administrative Agent’s)
overall net income, overall net receipts, or overall net profits (including
franchise taxes imposed in lieu of such taxes), but only to the extent such
taxes are imposed by a taxing authority (a) in a jurisdiction in which such
Lender or Administrative Agent is organized, (b) in a jurisdiction which the
Lender’s or Administrative Agent’s principal office is located, or (c) in a
jurisdiction in which such Lender’s or Administrative Agent’s lending office (or
branch) in respect of which payments under this Agreement are made is located.

 

8



--------------------------------------------------------------------------------

Existing Letter of Credit means each Letter of Credit identified on Schedule
1.1.

Federal Funds Rate means, for any day, a fluctuating interest rate equal for
each day during such period to the weighted average of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published for such day (or, if such day is not a
Business Day, for the next preceding Business Day) by the Federal Reserve Bank
of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by the Administrative Agent. The Administrative
Agent’s determination of such rate shall be binding and conclusive absent
manifest error.

Fiscal Quarter means a fiscal quarter of a Fiscal Year.

Fiscal Year means the fiscal year of the Company and its Subsidiaries, which
period shall be the 12-month period ending on March 31st of each year.
References to a Fiscal Year with a number corresponding to any calendar year
(e.g., “Fiscal Year 2007”) refer to the Fiscal Year ending on March 31st of such
calendar year.

Foreign Subsidiary means any direct or indirect Subsidiary of the Company that
is organized in a jurisdiction located outside the United States.

FRB means the Board of Governors of the Federal Reserve System or any successor
thereto.

Funded Debt means, as to any Person, all Debt of such Person that matures more
than one year from the date of its creation (or is renewable or extendible, at
the option of such Person, to a date more than one year from such date).

GAAP means generally accepted accounting principles set forth from time to time
in the opinions and pronouncements of the Accounting Principles Board and the
American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession) and the Securities and Exchange Commission, which are applicable to
the circumstances as of the date of determination, consistently applied.

Governmental Authority means the government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

Group has the meaning set forth in Section 2.2.1.

 

9



--------------------------------------------------------------------------------

Guaranty and Collateral Agreement means the Guaranty and Collateral Agreement
dated as of the date hereof executed and delivered by certain of the Loan
Parties, together with any joinders thereto and any other guaranty and
collateral agreement executed by a Loan Party, in each case in substantially in
the form of Exhibit F.

Hazardous Substances means (a) any petroleum or petroleum products, radioactive
materials, asbestos in any form that is or could become friable, urea
formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
Governmental Authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

Hedging Agreement means any interest rate, currency or commodity swap agreement,
cap agreement or collar agreement, and any other agreement or arrangement
designed to protect a Person against fluctuations in interest rates, currency
exchange rates or commodity prices.

Hedging Obligation means, with respect to any Person, any liability of such
Person under any Hedging Agreement. The amount of any Person’s obligation in
respect of any Hedging Obligation shall be deemed to be the incremental
obligation that would be reflected in the financial statements of such Person in
accordance with GAAP.

Increased Revolving Amount has the meaning set forth in Section 2.1.4.

Increased Revolving Amount Acceptance has the meaning set forth in
Section 2.1.4.

Indemnified Liabilities has the meaning set forth in Section 15.17.

Interest Coverage Ratio means, for any Computation Period, the ratio of
(a) EBITDA for such Computation Period to (b) cash Interest Expense for such
Computation Period.

Interest Expense means for any period the consolidated interest expense of the
Company and its Subsidiaries for such period (including all imputed interest on
Capital Leases).

Interest Period means, as to any LIBOR Loan, the period commencing on the date
such Loan is borrowed or continued as, or converted into, a LIBOR Loan and
ending on the date one, two, three or six months thereafter as selected by the
Company pursuant to Section 2.2.2 or 2.2.3, as the case may be; provided that:

(a) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the following Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the preceding
Business Day;

 

10



--------------------------------------------------------------------------------

(b) any Interest Period that begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period shall
end on the last Business Day of the calendar month at the end of such Interest
Period; and

(c) the Company may not select any Interest Period for a Revolving Loan which
would extend beyond the scheduled Termination Date.

Inventory is defined in the Guaranty and Collateral Agreement.

Investment means, with respect to any Person, any investment in another Person,
whether by acquisition of any debt or Capital Security, by making any loan or
advance, by becoming obligated with respect to a Contingent Liability in respect
of obligations of such other Person (other than travel and similar advances to
employees in the ordinary course of business) or by making an Acquisition.

Issuing Lender means LaSalle, in its capacity as the issuer of Letters of Credit
hereunder, or any Affiliate of LaSalle that may from time to time issue Letters
of Credit, and their successors and assigns in such capacity.

LaSalle has the meaning set forth in the Preamble.

L/C Application means, with respect to any request for the issuance of a Letter
of Credit, a letter of credit application in the form being used by the Issuing
Lender at the time of such request for the type of letter of credit requested.

L/C Fee Rate has the meaning set forth in the definition of Applicable Margin.

Lender has the meaning set forth in the Preamble. References to the “Lenders”
shall include the Issuing Lender; for purposes of clarification only, to the
extent that LaSalle (or any successor Issuing Lender) may have any rights or
obligations in addition to those of the other Lenders due to its status as
Issuing Lender, its status as such will be specifically referenced. In addition
to the foregoing, for the purpose of identifying the Persons entitled to share
in the Collateral and the proceeds thereof under, and in accordance with the
provisions of, this Agreement and the Collateral Documents, the term “Lender”
shall include Affiliates of a Lender providing a Bank Product.

Lender Party has the meaning set forth in Section 15.17.

Letter of Credit has the meaning set forth in Section 2.1.3.

 

11



--------------------------------------------------------------------------------

LIBOR Loan means any Loan which bears interest at a rate determined by reference
to the LIBOR Rate.

LIBOR Margin has the meaning set forth in the definition of Applicable Margin.

LIBOR Office means with respect to any Lender the office or offices of such
Lender which shall be making or maintaining the LIBOR Loans of such Lender
hereunder. A LIBOR Office of any Lender may be, at the option of such Lender,
either a domestic or foreign office.

LIBOR Rate means a rate of interest equal to (a) the per annum rate of interest
at which United States dollar deposits in an amount comparable to the amount of
the relevant LIBOR Loan and for a period equal to the relevant Interest Period
are offered in the London Interbank Eurodollar market at 11:00 A.M. (London
time) two (2) Business Days prior to the commencement of such Interest Period
(or three (3) Business Days prior to the commencement of such Interest Period if
banks in London, England were not open and dealing in offshore United States
dollars on such second preceding Business Day), as displayed in the Bloomberg
Financial Markets system (or other authoritative source selected by the
Administrative Agent in its sole discretion) or, if the Bloomberg Financial
Markets system or another authoritative source is not available, as the LIBOR
Rate is otherwise determined by the Administrative Agent in its sole and
absolute discretion, divided by (b) a number determined by subtracting from 1.00
the then stated maximum reserve percentage for determining reserves to be
maintained by member banks of the Federal Reserve System for Eurocurrency
funding or liabilities as defined in Regulation D (or any successor category of
liabilities under Regulation D), such rate to remain fixed for such Interest
Period. The Administrative Agent’s determination of the LIBOR Rate shall be
conclusive, absent manifest error.

Lien means, with respect to any Person, any interest granted by such Person in
any real or personal property, asset or other right owned or being purchased or
acquired by such Person (including an interest in respect of a Capital Lease)
which secures payment or performance of any obligation and shall include any
mortgage, lien, encumbrance, title retention lien, charge or other security
interest of any kind, whether arising by contract, as a matter of law, by
judicial process or otherwise.

Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the Negative Pledge
Agreements, the Agent Fee Letter, the Proposal Letter, the Collateral Documents,
the Subordination Agreements and all documents, instruments and agreements
delivered in connection with the foregoing.

Loan Party means the Company and each Material Subsidiary.

Loan or Loans means, as the context may require, Revolving Loans and/or Swing
Line Loans.

Mandatory Prepayment Event has the meaning set forth in Section 6.2.2(a).

 

12



--------------------------------------------------------------------------------

Margin Stock means any “margin stock” as defined in Regulation U.

Master Letter of Credit Agreement means, at any time, with respect to the
issuance of Letters of Credit, a master letter of credit agreement or
reimbursement agreement in the form, if any, being used by the Issuing Lender at
such time.

Material Adverse Effect means (a) a material adverse change in, or a material
adverse effect upon, the financial condition, operations, assets, business,
properties or prospects of the Loan Parties taken as a whole, (b) a material
impairment of the ability of the Loan Parties taken as a whole to perform any of
the Obligations under any Loan Document or (c) a material adverse effect upon
(i) any substantial portion of the collateral under the Collateral Documents or
(ii) upon the legality, validity, binding effect or enforceability against any
Loan Party of any Loan Document.

Material Subsidiary means any direct or indirect Domestic Subsidiary of the
Company which has total Assets which account for greater than 5% of the
Company’s total Assets on a combined basis.

Multiemployer Pension Plan means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any other member of the
Controlled Group may have any liability.

Negative Pledge Agreement means each Negative Pledge Agreement executed by each
Foreign Subsidiary in a form satisfactory to the Administrative Agent.

Net Cash Proceeds means:

 

  (a) with respect to any Asset Disposition, the aggregate cash proceeds
(including cash proceeds received pursuant to policies of insurance or by way of
deferred payment of principal pursuant to a note, installment receivable or
otherwise, but only as and when received) received by any Loan Party pursuant to
such Asset Disposition net of (i) the direct costs relating to such sale,
transfer or other disposition (including sales commissions and legal, accounting
and investment banking fees), (ii) taxes paid or reasonably estimated by the
Company to be payable as a result thereof (after taking into account any
available tax credits or deductions and any tax sharing arrangements) and
(iii) amounts required to be applied to the repayment of any Debt as a result of
such Asset Disposition (other than the Loans);

 

  (b) with respect to any issuance of Capital Securities, the aggregate cash
proceeds received by any Loan Party pursuant to such issuance, net of the direct
costs relating to such issuance (including sales and underwriters’ commissions
and legal and accounting fees); and

 

13



--------------------------------------------------------------------------------

  (c) with respect to any issuance of Debt, the aggregate cash proceeds received
by any Loan Party pursuant to such issuance, net of the direct costs of such
issuance (including up-front, underwriters’ and placement fees and legal and
accounting fees).

Net Worth means, as of any date, the sum of the Capital Securities and
additional paid-in capital plus retained earnings (or minus accumulated deficit)
calculated in conformity with GAAP.

Non-Increasing Lender has the meaning set forth in Section 2.1.4.

Non-U.S. Participant has the meaning set forth in Section 7.6(d).

Non-Use Fee Rate has the meaning set forth in see the definition of Applicable
Margin.

Note means a promissory note substantially in the form of Exhibit A.

Notice of Borrowing has the meaning set forth in Section 2.2.2.

Notice of Conversion/Continuation has the meaning set forth in Section 2.2.3.

Obligations means all obligations (monetary (including post-petition interest,
allowed or not) or otherwise) of any Loan Party under this Agreement and any
other Loan Document including Attorney Costs and any reimbursement obligations
of each Loan Party in respect of Letters of Credit and surety bonds, all Hedging
Obligations permitted hereunder which are owed to any Lender or its Affiliate or
the Administrative Agent, and all Bank Products Obligations, all in each case
howsoever created, arising or evidenced, whether direct or indirect, absolute or
contingent, now or hereafter existing, or due or to become due.

OFAC has the meaning set forth in Section 10.4.

PBGC means the Pension Benefit Guaranty Corporation and any entity succeeding to
any or all of its functions under ERISA.

Participant has the meaning set forth in Section 15.6.2.

Pension Plan means a “pension plan”, as such term is defined in Section 3(2) of
ERISA, which is subject to Title IV of ERISA or the minimum funding standards of
ERISA (other than a Multiemployer Pension Plan), and as to which the Company or
any member of the Controlled Group may have any liability, including any
liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five years, or by reason
of being deemed to be a contributing sponsor under Section 4069 of ERISA.

Permitted Acquisition means each acquisition that meets the criteria set forth
in Section 11.5.

 

14



--------------------------------------------------------------------------------

Permitted Lien means a Lien expressly permitted hereunder pursuant to
Section 11.2.

Person means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

Prime Rate means, for any day, the rate of interest in effect for such day as
publicly announced from time to time by the Administrative Agent as its prime
rate (whether or not such rate is actually charged by the Administrative Agent),
which is not intended to be the Administrative Agent’s lowest or most favorable
rate of interest at any one time. Any change in the Prime Rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change; provided that the
Administrative Agent shall not be obligated to give notice of any change in the
Prime Rate.

Proposal Letter means the proposal letter dated as of April 18, 2007 from the
Administrative Agent to the Company.

Pro Rata Share means (x) prior to the Revolving Commitment being terminated or
reduced to zero, the percentage obtained by dividing (i) such Lender’s Revolving
Commitment, by (ii) the aggregate Revolving Commitment of all Lenders and
(y) from and after the time the Revolving Commitment has been terminated or
reduced to zero, the percentage obtained by dividing (i) the aggregate unpaid
principal amount of such Lender’s Revolving Outstandings (after settlement and
repayment of all Swing Line Loans by the Lenders) by (ii) the aggregate unpaid
principal amount of all Revolving Outstandings.

Refunded Swing Line Loan has the meaning set forth in Section 2.2.4(c).

Regulation D means Regulation D of the FRB.

Regulation T means Regulation T of the FRB.

Regulation U means Regulation U of the FRB.

Regulation X means Regulation X of the FRB.

Replacement Lender has the meaning set forth in Section 8.7(b).

Reportable Event means a reportable event as defined in Section 4043 of ERISA
and the regulations issued thereunder as to which the PBGC has not waived the
notification requirement of Section 4043(a), or the failure of a Pension Plan to
meet the minimum funding standards of Section 412 of the Code (without regard to
whether the Pension Plan is a plan described in Section 4021(a)(2) of ERISA) or
under Section 302 of ERISA.

Required Lenders means, at any time, Lenders whose Pro Rata Shares equal 51% or
more.

 

15



--------------------------------------------------------------------------------

Revolving Commitment means $50,000,000, as increased from time to time pursuant
to Section 2.1.4 and as reduced from time to time pursuant to Section 6.1.

Revolving Loan has the meaning set forth in Section 2.1.1.

Revolving Loan Availability means the Revolving Commitment less Revolving
Outstandings at such time.

Revolving Outstandings means, at any time, the sum of (a) the aggregate
principal amount of all outstanding Revolving Loans, plus (b) the Stated Amount
of all Letters of Credit.

SEC means the Securities and Exchange Commission or any other Governmental
Authority succeeding to any of the principal functions thereof.

Senior Officer means, with respect to any Loan Party, any of the chief executive
officer, the chief financial officer, the chief operating officer or the
treasurer of such Loan Party.

Stated Amount means, with respect to any Letter of Credit at any date of
determination, (a) the maximum aggregate amount available for drawing thereunder
under any and all circumstances plus (b) the aggregate amount of all
unreimbursed payments and disbursements under such Letter of Credit.

Subordinated Debt means any unsecured Debt of the Company or any of its
Subsidiaries which has subordination terms, covenants, pricing and other terms
which have been approved in writing by the Required Lenders.

Subordinated Debt Documents means all documents and instruments relating to the
Subordinated Debt and all amendments and modifications thereof approved by the
Administrative Agent.

Subordination Agreements means all subordination agreements executed by a holder
of Subordinated Debt in favor of the Administrative Agent and the Lenders from
time to time after the Closing Date in form and substance and on terms and
conditions satisfactory to Administrative Agent.

Subsidiary means, with respect to any Person, a corporation, partnership,
limited liability company or other entity of which such Person owns, directly or
indirectly, such number of outstanding Capital Securities as have more than 50%
of the ordinary voting power for the election of directors or other managers of
such corporation, partnership, limited liability company or other entity. Unless
the context otherwise requires, each reference to Subsidiaries herein shall be a
reference to Subsidiaries of the Company.

Swing Line Availability means the lesser of (a) the Swing Line Commitment Amount
and (b) Revolving Loan Availability (less Revolving Outstandings at such time).

 

16



--------------------------------------------------------------------------------

Swing Line Commitment Amount means $10,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Revolving Commitment of the Swing Line Lender.

Swing Line Lender means LaSalle in its capacity as lender of the Swing Line
Loans hereunder.

Swing Line Loan has the meaning set forth in Section 2.2.4.

Tangible Net Worth of any Person means an amount equal to: (a) Net Worth of such
Person; less (b) Intangible Assets of such Person; less (c) all obligations owed
to such Person or any of its Subsidiaries by any Affiliate of such Person or any
of its Subsidiaries; and less (d) all loans by such Person to its officers,
stockholders, Subsidiaries or employees.

Taxes means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings, and any and all liabilities
(including interest and penalties and other additions to taxes) with respect to
the foregoing, but excluding Excluded Taxes.

Termination Date means the earlier to occur of (a) May 15, 2012 or (b) such
other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

Termination Event means, with respect to a Pension Plan that is subject to Title
IV of ERISA, (a) a Reportable Event, (b) the withdrawal of Company or any other
member of the Controlled Group from such Pension Plan during a plan year in
which Company or any other member of the Controlled Group was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or was deemed such under
Section 4068(f) of ERISA, (c) the termination of such Pension Plan, the filing
of a notice of intent to terminate the Pension Plan or the treatment of an
amendment of such Pension Plan as a termination under Section 4041 of ERISA,
(d) the institution by the PBGC of proceedings to terminate such Pension Plan or
(e) any event or condition that might constitute grounds under Section 4042 of
ERISA for the termination of, or appointment of a trustee to administer, such
Pension Plan.

Total Debt means all Debt of the Company and its Subsidiaries, determined on a
consolidated basis, excluding (a) contingent obligations in respect of
Contingent Liabilities (except to the extent constituting Contingent Liabilities
in respect of Debt of a Person other than any Loan Party), (b) Hedging
Obligations, (c) Debt of the Company to Subsidiaries and Debt of Subsidiaries to
the Company or to other Subsidiaries and (d) contingent obligations in respect
of undrawn letters of credit.

Total Debt to EBITDA Ratio means, as of the last day of any Fiscal Quarter, the
ratio of (a) Total Debt as of such day to (b) EBITDA for the Computation Period
ending on such day.

Total Plan Liability means, at any time, the present value of all vested and
unvested accrued benefits under all Pension Plans, determined as of the then
most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

 

17



--------------------------------------------------------------------------------

Type has the meaning set forth in Section 2.2.1.

UCC is defined in the Guaranty and Collateral Agreement.

Unfunded Liability means the amount (if any) by which the present value of all
vested and unvested accrued benefits under all Pension Plans exceeds the fair
market value of all assets allocable to those benefits, all determined as of the
then most recent valuation date for each Pension Plan, using PBGC actuarial
assumptions for single employer plan terminations.

Unmatured Event of Default means any event that, if it continues uncured, will,
with lapse of time or notice or both, constitute an Event of Default.

Withholding Certificate has the meaning set forth in Section 7.6(d).

Wholly-Owned Subsidiary means, as to any Person, a Subsidiary all of the Capital
Securities of which (except directors’ qualifying Capital Securities) are at the
time directly or indirectly owned by such Person and/or another Wholly-Owned
Subsidiary of such Person.

1.2 Other Interpretive Provisions. (a) The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms. Derivatives of
defined terms have corresponding meanings.

(b) Section, Annex, Schedule and Exhibit references are to this Agreement unless
otherwise specified.

(c) The term “including” is not limiting and means “including without
limitation.”

(d) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”, and the word “through” means “to and
including.”

(e) Unless otherwise expressly provided herein, (i) references to agreements
(including this Agreement and the other Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
supplements and other modifications thereto, but only to the extent such
amendments, restatements, supplements and other modifications are not prohibited
by the terms of any Loan Document, and (ii) references to any statute or
regulation shall be construed as including all statutory and regulatory
provisions amending, replacing, supplementing or interpreting such statute or
regulation.

(f) This Agreement and the other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and each shall be
performed in accordance with its terms.

(g) This Agreement and the other Loan Documents are the result of negotiations
among and have been reviewed by counsel to the Administrative Agent, the
Company, the Lenders and the other parties thereto and are the products of all
parties. Accordingly, they shall not be construed against the Administrative
Agent or the Lenders merely because of the Administrative Agent’s or Lenders’
involvement in their preparation.

 

18



--------------------------------------------------------------------------------

SECTION 2 COMMITMENTS OF THE LENDERS; BORROWING, CONVERSION AND LETTER OF CREDIT
PROCEDURES.

2.1 Commitments. On and subject to the terms and conditions of this Agreement,
each of the Lenders, severally and for itself alone, agrees to make loans to,
and to issue or participate in letters of credit for the account of, the Company
as follows:

2.1.1 Revolving Commitment. Each Lender with a Revolving Commitment agrees to
make loans on a revolving basis (“Revolving Loans”) from time to time until the
Termination Date in such Lender’s Pro Rata Share of such aggregate amounts as
the Company may request from all Lenders; provided that the Revolving
Outstandings will not at any time exceed Revolving Loan Availability (less the
amount of any Swing Line Loans outstanding at such time).

2.1.2 Swing Line Loans. The Swing Line Lender agrees to make Swing Line Loans
from time to time until the Termination Date as the Company may request;
provided that the Swing Line Loans outstanding will not at any time exceed the
Swing Line Commitment Amount.

2.1.3 L/C Commitment. (a) Subject to Section 2.3.1, the Issuing Lender agrees to
issue letters of credit, in each case containing such terms and conditions as
are permitted by this Agreement and are reasonably satisfactory to the Issuing
Lender (together with each Existing Letter of Credit, each, a “Letter of
Credit”), at the request of and for the account of the Company from time to time
before the scheduled Termination Date and, as more fully set forth in
Section 2.3.2, each Lender agrees to purchase a participation in each such
Letter of Credit; provided that (a) the aggregate Stated Amount of all Letters
of Credit shall not at any time exceed $20,000,000 and (b) the Revolving
Outstandings shall not at any time exceed the Revolving Commitment (less the
amount of any Swing Line Loans outstanding at such time).

(b) On and after the Closing Date, each Existing Letter of Credit shall be
deemed for all purposes, including for purposes of the fees to be collected and
reimbursement of costs and expenses to the extent provided herein, to be a
Letter of Credit outstanding under this Agreement and entitled to the benefits
of this Agreement and the other Loan Documents, and shall be governed by the
applications and agreements pertaining thereto and by this Agreement. Each
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Issuing Bank on the Closing Date a participation in each such
Existing Letter of Credit equal to such Lender’s Pro Rata Share of the face
amount of such Letter of Credit (including, without limitation, all obligations
of the Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).

 

19



--------------------------------------------------------------------------------

2.1.4 Increase in Commitment. At any time prior to the date that is thirty days
prior to the Termination Date, if no Default shall have occurred and be
continuing (or would result after giving effect thereto), the Company may, if it
so elects, increase the aggregate amount of the Revolving Commitment (each such
increase to be in an aggregate amount that is an integral multiple of $500,000
and not less than $5,000,000) (the “Increased Revolving Amount”), first, by
agreeing with one or more existing Lenders that such Lenders’ respective Pro
Rata Share shall be increased to include the Increased Revolving Amount, or if
no existing Lender agrees to increase its Pro Rata Share, then by designating
one or more financial institutions not theretofore a Lender to become a Lender
(such designation to be effective only with the prior written consent of the
Administrative Agent, which consent will not be unreasonably withheld or
delayed, and only if each such financial institution accepts to fund, as the
case may be, the Increased Revolving Amount). Lasalle and its Affiliates will
use their best efforts to arrange financial institutions to provide such
increases with arrangement fees paid as agreed at such time. Upon execution and
delivery by the Company and each such Lender or other financial institution of
an instrument (an “Increased Revolving Amount Acceptance”) in form reasonably
satisfactory to the Administrative Agent, such Lender shall have the commitment
to loan the Increased Revolving Amount as therein set forth, or such other
financial institution shall become a Lender with a commitment to loan the
Increased Revolving Amount as therein set forth, and all the rights and
obligations of a Lender with a Revolving Commitment hereunder; provided:

(a) that the Company shall provide prompt notice of such increase to the
Administrative Agent, which shall promptly notify the respective Lenders;

(b) that the Company shall have delivered to the Administrative Agent a copy of
the Increased Revolving Amount Acceptance;

(c) that the amount of the Increased Revolving Amount, together with all other
Increased Revolving Amounts pursuant to this Section 2.1.4 since the date of
this Agreement, does not exceed $50,000,000;

(d) that, before and after giving effect to the Increased Revolving Amount, the
representations and warranties of the Company contained in Section 9 of this
Agreement shall be true and correct in all material respects; and

(e) that the Administrative Agent shall have received such evidence (including
an opinion of the Company’s counsel) as it may reasonably request to confirm the
Company’s due authorization of the transactions contemplated by this
Section 2.1.4 and the validity and enforceability of the obligations of the
Company resulting therefrom.

On the date of any such increase, the Company shall be deemed to have
represented to the Administrative Agent and the Lenders that the conditions set
forth in clauses (a) through (e) above have been satisfied.

 

20



--------------------------------------------------------------------------------

Upon any increase in the aggregate amount of the Revolving Commitment pursuant
to this Section 2.1.4, each existing Lender whose Revolving Commitment has not
increased pursuant to this Section 2.1.4 (each, a “Non-Increasing Lender”) shall
be deemed, without further action by any party hereto, to have sold to each
Lender whose Revolving Commitment has been assumed or increased under this
Section 2.1.4 (each, an “Increased Revolving Loan Lender”), and each Increased
Revolving Loan Lender shall be deemed, without further action by any party
hereto, to have purchased from each Non-Increasing Lender, a participation in
each Swing Line Loan and Letter of Credit in which such Non-Increasing Lender
has acquired a participation in an amount equal to such Increased Lender’s Pro
Rata Share thereof, until such time as all Swing Line Loans and Letters of
Credit are held by the Lenders in proportion to their respective Revolving
Commitment after giving effect to the Increased Revolving Loan.

2.2 Loan Procedures.

2.2.1 Various Types of Loans. Each Revolving Loan shall be divided into tranches
which are, either a Base Rate Loan or a LIBOR Loan (each a “type” of Loan), as
the Company shall specify in the related notice of borrowing or conversion
pursuant to Section 2.2.2 or 2.2.3. LIBOR Loans having the same Interest Period
which expire on the same day are sometimes called a “Group” or collectively
“Groups”. Base Rate Loans and LIBOR Loans may be outstanding at the same time,
provided that not more than six (6) different Groups of LIBOR Loans shall be
outstanding at any one time. All borrowings, conversions and repayments of
Revolving Loans shall be effected so that each Lender will have a ratable share
(according to its Pro Rata Share) of all types and Groups of Loans.

2.2.2 Borrowing Procedures. The Company shall give written notice (each such
written notice, a “Notice of Borrowing”) substantially in the form of Exhibit E
or telephonic notice (followed immediately by a Notice of Borrowing) to the
Administrative Agent of each proposed borrowing not later than (a) in the case
of a Base Rate borrowing, 11:00 A.M., Chicago time, on the proposed date of such
borrowing, and (b) in the case of a LIBOR borrowing, 11:00 A.M., Chicago time,
at least three Business Days prior to the proposed date of such borrowing. Each
such notice shall be effective upon receipt by the Administrative Agent, shall
be irrevocable, and shall specify the date, amount and type of borrowing and, in
the case of a LIBOR borrowing, the initial Interest Period therefor. Promptly
upon receipt of such notice, the Administrative Agent shall advise each Lender
thereof. Not later than 1:00 P.M., Chicago time, on the date of a proposed
borrowing, each Lender shall provide the Administrative Agent at the office
specified by the Administrative Agent with immediately available funds covering
such Lender’s Pro Rata Share of such borrowing and, so long as the
Administrative Agent has not received written notice that the conditions
precedent set forth in Section 12 with respect to such borrowing have not been
satisfied, the Administrative Agent shall pay over the funds received by the
Administrative Agent to the Company on the requested borrowing date. Each
borrowing shall be on a Business Day. Each Base Rate borrowing shall be in an
aggregate amount of at least $1,000,000 and an integral multiple of $100,000,
and each LIBOR borrowing shall be in an aggregate amount of at least $1,000,000
and an integral multiple of at least $100,000.

 

21



--------------------------------------------------------------------------------

2.2.3 Conversion and Continuation Procedures. (a) Subject to Section 2.2.1, the
Company may, upon irrevocable written notice to the Administrative Agent in
accordance with clause (b) below:

(A) elect, as of any Business Day, to convert any Loans (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
$500,000.) into Loans of the other type; or

(B) elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loans having Interest Periods expiring on such day (or any part thereof in
an aggregate amount not less than $1,000,000 or a higher integral multiple of
100,000) for a new Interest Period;

provided that after giving effect to any prepayment, conversion or continuation,
the aggregate principal amount of each Group of LIBOR Loans shall be at least
$1,000,000 and an integral multiple of 100,000.

(b) The Company shall give written notice (each such written notice, a “Notice
of Conversion/Continuation”) substantially in the form of Exhibit F or
telephonic notice (followed immediately by a Notice of Conversion/Continuation)
to the Administrative Agent of each proposed conversion or continuation not
later than (i) in the case of conversion into Base Rate Loans, 11:00 A.M.,
Chicago time, on the proposed date of such conversion and (ii) in the case of
conversion into or continuation of LIBOR Loans, 11:00 A.M., Chicago time, at
least three Business Days prior to the proposed date of such conversion or
continuation, specifying in each case:

(A) the proposed date of conversion or continuation;

(B) the aggregate amount of Loans to be converted or continued;

(C) the type of Loans resulting from the proposed conversion or continuation;
and

(D) in the case of conversion into, or continuation of, LIBOR Loans, the
duration of the requested Interest Period therefor.

(c) If upon the expiration of any Interest Period applicable to LIBOR Loans, the
Company has failed to select timely a new Interest Period to be applicable to
such LIBOR Loans, the Company shall be deemed to have elected to convert such
LIBOR Loans into Base Rate Loans effective on the last day of such Interest
Period.

(d) The Administrative Agent will promptly notify each Lender of its receipt of
a notice of conversion or continuation pursuant to this Section 2.2.3 or, if no
timely notice is provided by the Company, of the details of any automatic
conversion.

 

22



--------------------------------------------------------------------------------

(e) Any conversion of a LIBOR Loan on a day other than the last day of an
Interest Period therefor shall be subject to Section 8.4.

2.2.4 Swing Line Facility.

(a) The Administrative Agent shall notify the Swing Line Lender upon the
Administrative Agent’s receipt of any Notice of Borrowing. Subject to the terms
and conditions hereof, the Swing Line Lender may, in its sole discretion, make
available from time to time until the Termination Date advances (each, a “Swing
Line Loan”) in accordance with any such notice, notwithstanding that after
making a requested Swing Line Loan, the sum of the Swing Line Lender’s Pro Rata
Share of the Revolving Outstanding and all outstanding Swing Line Loans, may
exceed the Swing Line Lender’s Pro Rata Share of the Revolving Commitment. The
provisions of this Section 2.2.4 shall not relieve Lenders of their obligations
to make Revolving Loans under Section 2.1.1; provided that if the Swing Line
Lender makes a Swing Line Loan pursuant to any such notice, such Swing Line Loan
shall be in lieu of any Revolving Loan that otherwise may be made by the Lenders
pursuant to such notice. The aggregate amount of Swing Line Loans outstanding
shall not exceed at any time Swing Line Availability. Until the Termination
Date, the Company may from time to time borrow, repay and reborrow under this
Section 2.2.4. Each Swing Line Loan shall be made pursuant to a Notice of
Borrowing delivered by the Company to the Administrative Agent in accordance
with Section 2.2.2. Any such notice must be given no later than 2:00 P.M.,
Chicago time, on the Business Day of the proposed Swing Line Loan. Unless the
Swing Line Lender has received at least one Business Day’s prior written notice
from the Required Lenders instructing it not to make a Swing Line Loan, the
Swing Line Lender shall, notwithstanding the failure of any condition precedent
set forth in Section 12.2, be entitled to fund that Swing Line Loan, and to have
the Lenders make Revolving Loans in accordance with Section 2.2.4(c) or purchase
participating interests in accordance with Section 2.2.4(d). Notwithstanding any
other provision of this Agreement or the other Loan Documents, each Swing Line
Loan shall constitute a Base Rate Loan. The Company shall repay the aggregate
outstanding principal amount of each Swing Line Loan upon demand therefor by the
Administrative Agent.

(b) The entire unpaid balance of each Swing Line Loan and all other
noncontingent Obligations shall be immediately due and payable in full in
immediately available funds on the Termination Date if not sooner paid in full.

(c) The Swing Line Lender, at any time and from time to time no less frequently
than once weekly, shall on behalf of the Company (and the Company hereby
irrevocably authorizes the Swing Line Lender to so act on its behalf) request
each Lender with a Revolving Commitment (including the Swing Line Lender) to
make a Revolving Loan to the Company in an amount equal to that Lender’s Pro
Rata Share of the principal amount of all Swing Line Loans (the “Refunded Swing
Line Loan”) outstanding on the date such notice is given. Unless any of the
events described in Section 13.1.4 has occurred (in which event the procedures
of Section 2.2.4(d) shall apply) and regardless of whether the conditions
precedent set forth in this Agreement to the making of a Revolving Loan are then
satisfied, each Lender shall disburse directly to the Administrative Agent, its
Pro Rata Share on behalf

 

23



--------------------------------------------------------------------------------

of the Swing Line Lender, prior to 2:00 P.M., Chicago time, in immediately
available funds on the date that notice is given (provided that such notice is
given by 12:00 p.m., Chicago time, on such date). The proceeds of those
Revolving Loans shall be immediately paid to the Swing Line Lender and applied
to repay the Refunded Swing Line Loan.

(d) If, prior to refunding a Swing Line Loan with a Revolving Loan pursuant to
Section 2.2.4(c), one of the events described in Section 13.1.4 has occurred,
then, subject to the provisions of Section 2.2.4(e) below, each Lender shall, on
the date such Revolving Loan was to have been made for the benefit of the
Company, purchase from the Swing Line Lender an undivided participation interest
in the Swing Line Loan in an amount equal to its Pro Rata Share of such Swing
Line Loan. Upon request, each Lender shall promptly transfer to the Swing Line
Lender, in immediately available funds, the amount of its participation
interest.

(e) Each Lender’s obligation to make Revolving Loans in accordance with
Section 2.2.4(c) and to purchase participation interests in accordance with
Section 2.2.4(d) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender may have against the Swing Line Lender, the
Company or any other Person for any reason whatsoever; (ii) the occurrence or
continuance of any Unmatured Event of Default or Event of Default; (iii) any
inability of the Company to satisfy the conditions precedent to borrowing set
forth in this Agreement at any time or (iv) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing. If and to the
extent any Lender shall not have made such amount available to the
Administrative Agent or the Swing Line Lender, as applicable, by 2:00 P.M.,
Chicago time, the amount required pursuant to Sections 2.2.4(c) or 2.2.4(d), as
the case may be, on the Business Day on which such Lender receives notice from
the Administrative Agent of such payment or disbursement (it being understood
that any such notice received after noon, Chicago time, on any Business Day
shall be deemed to have been received on the next following Business Day), such
Lender agrees to pay interest on such amount to the Administrative Agent for the
Swing Line Lender’s account forthwith on demand, for each day from the date such
amount was to have been delivered to the Administrative Agent to the date such
amount is paid, at a rate per annum equal to (a) for the first three days after
demand, the Federal Funds Rate from time to time in effect and (b) thereafter,
the Base Rate from time to time in effect.

2.3 Letter of Credit Procedures.

2.3.1 L/C Applications. The Company shall execute and deliver to the Issuing
Lender the Master Letter of Credit Agreement from time to time in effect. The
Company shall give notice to the Administrative Agent and the Issuing Lender of
the proposed issuance of each Letter of Credit on a Business Day which is at
least three Business Days (or such lesser number of days as the Administrative
Agent and the Issuing Lender shall agree in any particular instance in their
sole discretion) prior to the proposed date of issuance of such Letter of
Credit. Each such notice shall be accompanied by an L/C Application, duly
executed by the Company

 

24



--------------------------------------------------------------------------------

and in all respects satisfactory to the Administrative Agent and the Issuing
Lender, together with such other documentation as the Administrative Agent or
the Issuing Lender may request in support thereof, it being understood that each
L/C Application shall specify, among other things, the date on which the
proposed Letter of Credit is to be issued, the expiration date of such Letter of
Credit (which shall not be later than the scheduled Termination Date (unless
such Letter of Credit is Cash Collateralized)) and whether such Letter of Credit
is to be transferable in whole or in part. Any Letter of Credit outstanding
after the scheduled Termination Date which is Cash Collateralized for the
benefit of the Issuing Lender shall be the sole responsibility of the Issuing
Lender. So long as the Issuing Lender has not received written notice that the
conditions precedent set forth in Section 12 with respect to the issuance of
such Letter of Credit have not been satisfied, the Issuing Lender shall issue
such Letter of Credit on the requested issuance date. The Issuing Lender shall
promptly advise the Administrative Agent of the issuance of each Letter of
Credit and of any amendment thereto, extension thereof or event or circumstance
changing the amount available for drawing thereunder. In the event of any
inconsistency between the terms of the Master Letter of Credit Agreement, any
L/C Application and the terms of this Agreement, the terms of this Agreement
shall control.

2.3.2 Participations in Letters of Credit. Concurrently with the issuance of
each Letter of Credit, the Issuing Lender shall be deemed to have sold and
transferred to each Lender with a Revolving Commitment, and each such Lender
shall be deemed irrevocably and unconditionally to have purchased and received
from the Issuing Lender, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender’s Pro Rata Share, in such Letter of
Credit and the Company’s reimbursement obligations with respect thereto. If the
Company does not pay any reimbursement obligation when due, the Company shall be
deemed to have immediately requested that the Lenders make a Revolving Loan
which is a Base Rate Loan in a principal amount equal to such reimbursement
obligations. The Administrative Agent shall promptly notify such Lenders of such
deemed request and, without the necessity of compliance with the requirements of
Section 2.2.2, Section 12.2 or otherwise such Lender shall make available to the
Administrative Agent its Pro Rata Share of such Loan. The proceeds of such Loan
shall be paid over by the Administrative Agent to the Issuing Lender for the
account of the Company in satisfaction of such reimbursement obligations. For
the purposes of this Agreement, the unparticipated portion of each Letter of
Credit shall be deemed to be the Issuing Lender’s “participation” therein. The
Issuing Lender hereby agrees, upon request of the Administrative Agent or any
Lender, to deliver to the Administrative Agent or such Lender a list of all
outstanding Letters of Credit issued by the Issuing Lender, together with such
information related thereto as the Administrative Agent or such Lender may
reasonably request.

2.3.3 Reimbursement Obligations. (a) The Company hereby unconditionally and
irrevocably agrees to reimburse the Issuing Lender for each payment or
disbursement made by the Issuing Lender under any Letter of Credit honoring any
demand for payment made by the beneficiary thereunder, in each case on the date
that such payment or disbursement is made. Any amount not reimbursed on the date
of such payment or disbursement shall bear interest from the date of such
payment or disbursement to the date that the Issuing Lender is reimbursed by the
Company therefor, payable on demand, at a rate per annum equal to the Base Rate
from time to

 

25



--------------------------------------------------------------------------------

time in effect plus the Base Rate Margin from time to time in effect plus,
beginning on the third Business Day after receipt of notice from the Issuing
Lender of such payment or disbursement, 2%. The Issuing Lender shall notify the
Company and the Administrative Agent whenever any demand for payment is made
under any Letter of Credit by the beneficiary thereunder; provided that the
failure of the Issuing Lender to so notify the Company or the Administrative
Agent shall not affect the rights of the Issuing Lender or the Lenders in any
manner whatsoever.

(b) The Company’s reimbursement obligations hereunder shall be irrevocable and
unconditional under all circumstances, including (a) any lack of validity or
enforceability of any Letter of Credit, this Agreement or any other Loan
Document, (b) the existence of any claim, set-off, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit, any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, the Issuing Lender, any
Lender or any other Person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, the transactions contemplated herein or
any unrelated transactions (including any underlying transaction between any
Loan Party and the beneficiary named in any Letter of Credit), (c) the validity,
sufficiency or genuineness of any document which the Issuing Lender has
determined complies on its face with the terms of the applicable Letter of
Credit, even if such document should later prove to have been forged,
fraudulent, invalid or insufficient in any respect or any statement therein
shall have been untrue or inaccurate in any respect, or (d) the surrender or
impairment of any security for the performance or observance of any of the terms
hereof. Without limiting the foregoing, no action or omission whatsoever by the
Administrative Agent or any Lender (excluding any Lender in its capacity as the
Issuing Lender) under or in connection with any Letter of Credit or any related
matters shall result in any liability of the Administrative Agent or any Lender
to the Company, or relieve the Company of any of its obligations hereunder to
any such Person.

2.3.4 Funding by Lenders to Issuing Lender. If the Issuing Lender makes any
payment or disbursement under any Letter of Credit and (a) the Company has not
reimbursed the Issuing Lender in full for such payment or disbursement by 11:00
A.M., Chicago time, on the date of such payment or disbursement, (b) a Revolving
Loan may not be made in accordance with Section 2.3.2 or (c) any reimbursement
received by the Issuing Lender from the Company is or must be returned or
rescinded upon or during any bankruptcy or reorganization of the Company or
otherwise, each other Lender with a Revolving Commitment shall be obligated to
pay to the Administrative Agent for the account of the Issuing Lender, in full
or partial payment of the purchase price of its participation in such Letter of
Credit, its Pro Rata Share of such payment or disbursement (but no such payment
shall diminish the obligations of the Company under Section 2.3.3), and, upon
notice from the Issuing Lender, the Administrative Agent shall promptly notify
each other Lender thereof. Each other Lender irrevocably and unconditionally
agrees to so pay to the Administrative Agent in immediately available funds for
the Issuing Lender’s account the amount of such other Lender’s Pro Rata Share of
such payment or disbursement. If and to the extent any Lender shall not have
made such amount available to the Administrative Agent by 2:00 P.M., Chicago
time, on the Business Day on which such Lender receives notice from the
Administrative Agent of such payment or

 

26



--------------------------------------------------------------------------------

disbursement (it being understood that any such notice received after noon,
Chicago time, on any Business Day shall be deemed to have been received on the
next following Business Day), such Lender agrees to pay interest on such amount
to the Administrative Agent for the Issuing Lender’s account forthwith on
demand, for each day from the date such amount was to have been delivered to the
Administrative Agent to the date such amount is paid, at a rate per annum equal
to (a) for the first three days after demand, the Federal Funds Rate from time
to time in effect and (b) thereafter, the Base Rate from time to time in effect.
Any Lender’s failure to make available to the Administrative Agent its Pro Rata
Share of any such payment or disbursement shall not relieve any other Lender of
its obligation hereunder to make available to the Administrative Agent such
other Lender’s Pro Rata Share of such payment, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s Pro Rata Share of any such payment or
disbursement.

2.4 Commitments Several. The failure of any Lender to make a requested Loan on
any date shall not relieve any other Lender of its obligation (if any) to make a
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make any Loan to be made by such other Lender.

2.5 Certain Conditions. Except as otherwise provided in Sections 2.2.4 and 2.3.4
of this Agreement, no Lender shall have an obligation to make any Loan, or to
permit the continuation of or any conversion into any LIBOR Loan, and the
Issuing Lender shall not have any obligation to issue any Letter of Credit, if
an Event of Default or Unmatured Event of Default exists.

SECTION 3 EVIDENCING OF LOANS.

3.1 Notes. The Loans of each Lender shall be evidenced by a Note, with
appropriate insertions, payable to the order of such Lender in a face principal
amount equal to the sum of such Lender’s Revolving Commitment.

3.2 Recordkeeping. The Administrative Agent, on behalf of each Lender, shall
record in its records, the date and amount of each Loan made by each Lender,
each repayment or conversion thereof and, in the case of each LIBOR Loan, the
dates on which each Interest Period for such Loan shall begin and end. The
aggregate unpaid principal amount so recorded shall be rebuttably presumptive
evidence of the principal amount of the Loans owing and unpaid. The failure to
so record any such amount or any error in so recording any such amount shall
not, however, limit or otherwise affect the Obligations of the Company hereunder
or under any Note to repay the principal amount of the Loans hereunder, together
with all interest accruing thereon.

SECTION 4 INTEREST.

4.1 Interest Rates. The Company promises to pay interest on the unpaid principal
amount of each Loan for the period commencing on the date of such Loan until
such Loan is paid in full as follows:

(a) at all times while such Loan is a Base Rate Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect;

 

27



--------------------------------------------------------------------------------

(b) at all times while such Loan is a LIBOR Loan, at a rate per annum equal to
the sum of the LIBOR Rate applicable to each Interest Period for such Loan plus
the LIBOR Margin from time to time in effect; and

(c) at all times while such Loan is a Swing Line Loan, at a rate per annum equal
to the sum of the Base Rate from time to time in effect plus the Base Rate
Margin from time to time in effect;

provided that at any time an Event of Default exists, unless the Required
Lenders otherwise consent, the interest rate applicable to each Loan shall be
increased by 2% (and, in the case of Obligations not bearing interest, such
Obligations shall bear interest at the Base Rate applicable to Revolving Loans
plus 2%), provided further that such increase may thereafter be rescinded by the
Required Lenders, notwithstanding Section 15.1. Notwithstanding the foregoing,
upon the occurrence of an Event of Default under Sections 13.1.1 or 13.1.4, such
increase shall occur automatically.

4.2 Interest Payment Dates. Accrued interest on each Base Rate Loan shall be
payable in arrears on the last day of each calendar quarter and at maturity.
Accrued interest on each LIBOR Loan shall be payable on the last day of each
Interest Period relating to such Loan (and, in the case of a LIBOR Loan with an
Interest Period in excess of three months, on the three-month anniversary of the
first day of such Interest Period), upon a prepayment of such Loan, and at
maturity. After maturity, and at any time an Event of Default exists, accrued
interest on all Loans shall be payable on demand.

4.3 Setting and Notice of LIBOR Rates. The applicable LIBOR Rate for each
Interest Period shall be determined by the Administrative Agent, and notice
thereof shall be given by the Administrative Agent promptly to the Company and
each Lender. Each determination of the applicable LIBOR Rate by the
Administrative Agent shall be conclusive and binding upon the parties hereto, in
the absence of demonstrable error. The Administrative Agent shall, upon written
request of the Company or any Lender, deliver to the Company or such Lender a
statement showing the computations used by the Administrative Agent in
determining any applicable LIBOR Rate hereunder.

4.4 Computation of Interest. Interest shall be computed for the actual number of
days elapsed on the basis of a year of 360 days. The applicable interest rate
for each Base Rate Loan shall change simultaneously with each change in the Base
Rate.

SECTION 5 FEES.

5.1 Non-Use Fee. The Company agrees to pay to the Administrative Agent for the
account of each Lender a non-use fee, for the period from the Closing Date to
the Termination Date, at the Non-Use Fee Rate in effect from time to time of
such Lender’s Pro Rata

 

28



--------------------------------------------------------------------------------

Share (as adjusted from time to time) of the unused amount of the Revolving
Commitment. For purposes of calculating usage under this Section 5.1, the
Revolving Commitment shall be deemed used to the extent of Revolving
Outstandings. Such non-use fee shall be payable in arrears on the last day of
each calendar quarter and on the Termination Date for any period then ending for
which such non-use fee shall not have previously been paid. The non-use fee
shall be computed for the actual number of days elapsed on the basis of a year
of 360 days.

5.2 Letter of Credit Fees. (a) The Company agrees to pay to the Administrative
Agent for the account of each Lender a letter of credit fee for each Letter of
Credit equal to the L/C Fee Rate in effect from time to time of such Lender’s
Pro Rata Share (as adjusted from time to time) of the undrawn amount of such
Letter of Credit (computed for the actual number of days elapsed on the basis of
a year of 360 days); provided that, unless the Required Lenders otherwise
consent, the rate applicable to each Letter of Credit shall be increased by 2%
at any time that an Event of Default exists. Such letter of credit fee shall be
payable in arrears on the last day of each calendar quarter and on the
Termination Date (or such later date on which such Letter of Credit expires or
is terminated) for the period from the date of the issuance of each Letter of
Credit (or the last day on which the letter of credit fee was paid with respect
thereto) to the date such payment is due or, if earlier, the date on which such
Letter of Credit expired or was terminated.

(b) In addition, with respect to each Letter of Credit, the Company agrees to
pay to the Issuing Lender, for its own account, (i) such fees and expenses as
the Issuing Lender customarily requires in connection with the issuance,
negotiation, processing and/or administration of letters of credit in similar
situations and (ii) a letter of credit fronting fee in the amount and at the
times agreed to by the Company and the Issuing Lender.

5.3 Administrative Agent’s Fees. The Company agrees to pay to the Administrative
Agent such agent’s fees as are mutually agreed to from time to time by the
Company and the Administrative Agent including the fees set forth in the Agent
Fee Letter.

SECTION 6 REDUCTION OR TERMINATION OF THE REVOLVING COMMITMENT; PREPAYMENTS.

6.1 Voluntary Reduction or Termination of the Revolving Commitment. The Company
may from time to time on at least three Business Days’ prior written notice
received by the Administrative Agent (which shall promptly advise each Lender
thereof) permanently reduce the Revolving Commitment to an amount not less than
the Revolving Outstandings plus the outstanding amount of all Swing Line Loans.
Any such reduction shall be in an amount not less than $1,000,000 or a higher
integral multiple of $100,000. Concurrently with any reduction of the Revolving
Commitments to zero (or, at any time in which Letters of Credit have been issued
and remain outstanding, to an amount less than the Stated Amount of all Letters
of Credit currently outstanding), the Borrowers shall

 

29



--------------------------------------------------------------------------------

pay all accrued interest on the Revolving Loans, all accrued non-use fees and
all accrued letter of credit fees and shall Cash Collateralize the outstanding
Letters of Credit to the extent the Stated Amount of all Letters of Credit then
outstanding exceeds the Revolving Commitment as reduced pursuant to this
Section 6.1.1. All reductions of the Revolving Commitment shall reduce the
Commitments ratably among the Lenders according to their respective Pro Rata
Shares.

6.2 Prepayments.

6.2.1 Voluntary Prepayments. The Company may from time to time prepay the Loans
in whole or in part; provided that the Company shall give the Administrative
Agent (which shall promptly advise each Lender) notice thereof not later than
11:00 A.M., Chicago time, on the day of such prepayment (which shall be a
Business Day), specifying the Loans to be prepaid and the date and amount of
prepayment. Any such partial prepayment shall be in an amount equal to
$1,000,000 or a higher integral multiple of $500,000.

6.2.2 Mandatory Prepayments.

(a) The Company shall make a prepayment to be applied to the Loans, until paid
in full, upon the occurrence of any of the following (each a “Mandatory
Prepayment Event”) at the following times and, without duplication, in the
following amounts (such applicable amounts being referred to as “Designated
Proceeds”):

 

  (i) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any Asset Disposition in excess of $10,000,000 in the aggregate during the
term of this Agreement, in an amount equal to 100% of such Net Cash Proceeds
(unless the Company has, within one hundred eighty (180) days after the receipt
of such Net Cash Proceeds, executed definitive documentation acceptable to the
Administrative Agent in its reasonable discretion to use such Net Cash Proceeds
to invest in like assets).

 

  (ii) With respect to the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of Capital Securities of any Loan Party (excluding (x) any
issuance of Capital Securities pursuant to any employee, officer or director
option program, benefit plan or compensation program and (y) any issuance of
Capital Securities by a Subsidiary to the Company or another Subsidiary), if,
before giving effect to the issuance of such Capital Securities, the Total Debt
to EBITDA Ratio is greater than 2.50:1.00, then the Company must, within one
hundred eighty (180) days after the issuance of such Capital Securities, either
(A) execute definitive documentation acceptable to the Administrative Agent in
its reasonable discretion to use such Net Cash Proceeds to make a Permitted
Acquisition, or (B) make a prepayment in the amount of 100% of such Net Cash
Proceeds. If, however, before giving effect to the issuance of such Capital
Securities, the Total Debt to EBITDA Ratio is less than or equal to 2.50:1.00,
then a Mandatory Prepayment Event shall not be deemed to have occurred.

 

30



--------------------------------------------------------------------------------

  (iii) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any issuance of any Debt in excess of $10,000,000 in the aggregate during
the term of this Agreement (other than Debt permitted pursuant to Section 11.1)
of any Loan Party, in an amount equal to 100% of such Net Cash Proceeds.

 

  (iv) Concurrently with the receipt by any Loan Party of any Net Cash Proceeds
from any insurance claim or condemnation award in excess of $10,000,000 in the
aggregate during the term of this Agreement, in an amount equal to 100% of such
Net Cash Proceeds (unless Borrowers have, within one hundred eighty (180) days
after the receipt of such Net Cash Proceeds, executed definitive documentation
acceptable to the Administrative Agent in its reasonable discretion to use such
Net Cash Proceeds to invest in like assets).

(b) If on any day the Revolving Outstandings plus the outstanding amount of the
Swing Line Loan exceeds the Revolving Commitment, the Company shall immediately
prepay Revolving Loans and/or Cash Collateralize the outstanding Letters of
Credit, or do a combination of the foregoing, in an amount sufficient to
eliminate such excess.

6.3 Manner of Prepayments. Each voluntary partial prepayment shall be in a
principal amount of $1,000,000 or a higher integral multiple of $100,000. Any
partial prepayment of a Group of LIBOR Loans shall be subject to the proviso to
Section 2.2.3(a). Any prepayment of a LIBOR Loan on a day other than the last
day of an Interest Period therefor shall include interest on the principal
amount being repaid and shall be subject to Section 8.4. Except as otherwise
provided by this Agreement, all principal payments in respect of the Loans
(other than the Swing Line Loans) shall be applied first, to repay outstanding
Base Rate Loans and then to repay outstanding LIBOR Rate Loans in direct order
of Interest Period maturities.

6.4 Repayments. The Revolving Loans of each Lender shall be paid in full and the
Revolving Commitment shall terminate on the Termination Date.

SECTION 7 MAKING AND PRORATION OF PAYMENTS; SETOFF; TAXES.

7.1 Making of Payments. All payments of principal or interest on the Notes, and
of all fees, shall be made by the Company to the Administrative Agent in
immediately available funds at the office specified by the Administrative Agent
not later than noon, Chicago time, on the date due; and funds received after
that hour shall be deemed to have been received by the Administrative Agent on
the following Business Day. The Administrative Agent shall promptly remit to
each Lender its share of all such payments received in collected funds by the
Administrative Agent for the account of such Lender. All payments under
Section 8.1 shall be made by the Company directly to the Lender entitled thereto
without setoff, counterclaim or other defense.

 

31



--------------------------------------------------------------------------------

7.2 Application of Certain Payments. So long as no Unmatured Event of Default or
Event of Default has occurred and is continuing, (a) payments matching specific
scheduled payments then due shall be applied to those scheduled payments and
(b) voluntary and mandatory prepayments shall be applied as set forth in
Sections 6.2 and 6.3. After the occurrence and during the continuance of an
Unmatured Event of Default or Event of Default, all amounts collected or
received by the Administrative Agent or any Lender as proceeds from the sale of,
or other realization upon, all or any part of the Collateral shall be applied as
the Administrative Agent shall determine in its discretion or, in the absence of
a specific determination by the Administrative Agent, as set forth in the
Guaranty and Collateral Agreement. Concurrently with each remittance to any
Lender of its share of any such payment, the Administrative Agent shall advise
such Lender as to the application of such payment.

7.3 Due Date Extension. If any payment of principal or interest with respect to
any of the Loans, or of any fees, falls due on a day which is not a Business
Day, then such due date shall be extended to the immediately following Business
Day (unless, in the case of a LIBOR Loan, such immediately following Business
Day is the first Business Day of a calendar month, in which case such due date
shall be the immediately preceding Business Day) and, in the case of principal,
additional interest shall accrue and be payable for the period of any such
extension.

7.4 Setoff. The Company, for itself and each other Loan Party, agrees that the
Administrative Agent and each Lender have all rights of set-off and bankers’
lien provided by Applicable Law, and in addition thereto, the Company, for
itself and each other Loan Party, agrees that if an Event of Default is
outstanding, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, without notice to the Company or other Loan Party
(any such notice being expressly waived by the Company, for itself and each
other Loan Party) to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final),
accounts or moneys at any time held and other obligations at any time owing by
such Lender or Affiliate to or for the credit or the account of the Company or
any other Loan Party against any of and all the obligations of the Company or
such Loan Party now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Lender under this Section 7.4 are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have. Each
Lender acknowledges and agrees that, notwithstanding the terms of any agreement
between such Lender or its Affiliate and any Loan Party with respect to any
deposits, at any time any Event of Default exists, any Lender or its Affiliate
maintaining or otherwise in possession or control of any deposits, accounts or
moneys shall, upon the written request of the Administrative Agent and to the
extent not prohibited by the Loan Documents or Applicable Law, promptly exercise
any setoff rights and apply any moneys against the Obligations.

 

32



--------------------------------------------------------------------------------

7.5 Proration of Payments. If any Lender shall obtain any payment or other
recovery (whether voluntary, involuntary, by application of offset or otherwise,
on account of (a) principal of or interest on any Loan, but excluding (i) any
payment pursuant to Section 8.7 or 15.6 and (ii) payments of interest on any
Affected Loan) or (b) its participation in any Letter of Credit) in excess of
its applicable Pro Rata Share of payments and other recoveries obtained by all
Lenders on account of principal of and interest on the Loans (or such
participation) then held by them, then such Lender shall purchase from the other
Lenders such participations in the Loans (or sub-participations in Letters of
Credit) held by them as shall be necessary to cause such purchasing Lender to
share the excess payment or other recovery ratably with each of them; provided
that if all or any portion of the excess payment or other recovery is thereafter
recovered from such purchasing Lender, the purchase shall be rescinded and the
purchase price restored to the extent of such recovery.

7.6 Taxes.

(a) All payments made by the Company hereunder or under any Loan Documents shall
be made without setoff, counterclaim, or other defense. To the extent permitted
by Applicable Law, all payments by the Company hereunder or under the Loan
Documents (including any payment of principal, interest, or fees) to, or for the
benefit, of any person shall be made by the Company free and clear of and
without deduction or withholding for, or on account of, any Taxes now or
hereinafter imposed by any taxing authority.

(b) If the Company makes any payment hereunder or under any Loan Document in
respect of which it is required by Applicable Law to deduct or withhold any
Taxes, the Company shall increase the payment hereunder or under any such Loan
Document such that after the reduction for the amount of Taxes withheld (and any
Taxes withheld or imposed with respect to the additional payments required under
this Section 7.6(b)), the amount paid to the Lenders or the Administrative Agent
equals the amount that was payable hereunder or under any such Loan Document
without regard to this Section 7.6(b). To the extent the Company withholds any
Taxes on payments hereunder or under any Loan Document, the Company shall pay
the full amount deducted to the relevant taxing authority within the time
allowed for payment under Applicable Law and shall deliver to the Administrative
Agent within 30 days after it has made payment to such authority a receipt
issued by such authority (or other evidence reasonably satisfactory to the
Administrative Agent) evidencing the payment of all amounts deducted or withheld
from such payment.

(c) If any Lender or the Administrative Agent is required by law to make any
payments of any Taxes on or in relation to any amounts received or receivable
hereunder or under any other Loan Document, or any Tax is assessed against a
Lender or the Administrative Agent with respect to amounts received or
receivable hereunder or under any other Loan Document, the Company shall
indemnify such person against (i) such Tax (and any reasonable counsel fees and
expenses reasonably incurred in connection with such Tax) and (ii) any Taxes
imposed as a result of the receipt of the payment under this Section 7.6(c). A
certificate prepared in good faith as to the nature and amount of such payment
by such Lender or the Administrative Agent shall, absent manifest error, be
final, conclusive, and binding on all parties.

 

33



--------------------------------------------------------------------------------

(d)(i) To the extent permitted by Applicable Law, each Lender that is not a
United States person within the meaning of Code Section 7701(a)(30) (a “Non-U.S.
Lender”) shall deliver to the Company and the Administrative Agent on or prior
to the Closing Date (or in the case of a Lender that is an Assignee, on the date
of such assignment to such Lender) two accurate and complete original signed
copies of IRS Form W-8BEN, W-8ECI, or W-8IMY (or any successor or other
applicable form prescribed by the IRS) certifying to such Lender’s entitlement
to a complete exemption from, or a reduced rate in, United States withholding
tax on interest payments to be made hereunder or any Loan. If a Non-U.S. Lender
is claiming a complete exemption from withholding on interest pursuant to Code
Sections 871(h) or 881(c), the Lender shall deliver (along with two accurate and
complete original signed copies of IRS Form W-8BEN) a certificate in form and
substance reasonably acceptable to the Administrative Agent (any such
certificate, a “Withholding Certificate”). In addition, each Non-U.S. Lender
shall from time to time after the Closing Date, (or in the case of a Lender that
is an Assignee, after the date of the assignment to such Lender), when a lapse
in time (or change in circumstances occurs) renders the prior certificates
hereunder obsolete or inaccurate in any material respect, to the extent
permitted under Applicable Law, deliver to the Company and the Administrative
Agent two new, accurate and complete original signed copies of an IRS Form
W-8BEN, W-8ECI, or W-8IMY (or any successor or other applicable forms prescribed
by the IRS), and if applicable, a new Withholding Certificate, to confirm or
establish the entitlement of such Lender or the Administrative Agent to an
exemption from, or reduction in, United States withholding tax on interest
payments to be made hereunder or any Loan.

(ii) Each Lender that is not a Non-U.S. Lender (other than a Lender which is
taxed as a corporation for U.S. federal income tax purposes) shall provide two
properly completed and duly executed copies of IRS Form W-9 (or any successor or
other applicable form) to the Company and the Administrative Agent certifying
that such Lender is exempt from United States backup withholding tax. To the
extent that a form provided pursuant to this Section 7.6(d)(ii) is rendered
obsolete or inaccurate in any material respect as result of change in
circumstances with respect to the status of a Lender, such Lender shall, to the
extent permitted by Applicable Law, deliver to the Company and the
Administrative Agent revised forms necessary to confirm or establish the
entitlement to such Lender’s exemption from United States backup withholding
tax.

(iii) The Company shall not be required to pay additional amounts to a Lender,
or indemnify any Lender, under this Section 7.6 to the extent that such
obligations would not have arisen but for the failure of such Lender to comply
with Section 7.6(d) or any other provision of the Loan Documents.

(iv) Each Lender shall indemnify the Administrative Agent and hold the
Administrative Agent harmless for the full amount of any and all Taxes
(including any Taxes imposed by any jurisdiction on amounts payable to the
Administrative Agent under this Section 7.6) which are imposed on or with
respect to principal, interest or fees payable to such Lender hereunder and
which are not

 

34



--------------------------------------------------------------------------------

paid by the Company pursuant to this Section 7.6, whether or not such Taxes or
related liabilities were correctly or legally asserted. This indemnification
shall be made within 30 days from the date the Administrative Agent makes
written demand therefor.

(e) The Lenders and the Administrative Agent shall refund to the Company any
Taxes paid by the Company under this Section 7.6 and refunded by the relevant
taxing authority to the Lenders or to the Administrative Agent.

SECTION 8 INCREASED COSTS; SPECIAL PROVISIONS FOR LIBOR LOANS.

8.1 Increased Costs. (a) If, after the date hereof, the adoption of, or any
change in, any Applicable Law, rule or regulation, or any change in the
interpretation or administration of any Applicable Law, rule or regulation by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender with any
request or directive (whether or not having the force of law) of any such
authority, central bank or comparable agency: (i) shall impose, modify or deem
applicable any reserve (including any reserve imposed by the FRB, but excluding
any reserve included in the determination of the LIBOR Rate pursuant to
Section 4), special deposit or similar requirement against assets of, deposits
with or for the account of, or credit extended by any Lender; or (ii) shall
impose on any Lender any other condition affecting its LIBOR Loans, its Note or
its obligation to make LIBOR Loans; and the result of anything described in
clauses (i) and (ii) above is to increase the cost to (or to impose a cost on)
such Lender (or any LIBOR Office of such Lender) of making or maintaining any
LIBOR Loan, or to reduce the amount of any sum received or receivable by such
Lender (or its LIBOR Office) under this Agreement or under its Note with respect
thereto, then upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay directly to such Lender such
additional amount as will compensate such Lender for such increased cost or such
reduction, so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

(b) If any Lender shall reasonably and in good faith determine that any change
in, or the adoption or phase-in of, any Applicable Law, rule or regulation
regarding capital adequacy, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank or comparable
agency charged with the interpretation or administration thereof, or the
compliance by any Lender or any Person controlling such Lender with any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on such Lender’s or such controlling
Person’s capital as a consequence of such Lender’s obligations hereunder or
under any Letter of Credit to a level below that which such Lender or such
controlling Person could have achieved but for such change, adoption, phase-in
or compliance (taking into consideration such Lender’s or such controlling
Person’s policies with respect to capital adequacy) by

 

35



--------------------------------------------------------------------------------

an amount deemed by such Lender or such controlling Person to be material, then
from time to time, upon demand by such Lender (which demand shall be accompanied
by a statement setting forth the basis for such demand and a calculation of the
amount thereof in reasonable detail, a copy of which shall be furnished to the
Administrative Agent), the Company shall pay to such Lender such additional
amount as will compensate such Lender or such controlling Person for such
reduction so long as such amounts have accrued on or after the day which is 180
days prior to the date on which such Lender first made demand therefor.

8.2 Basis for Determining Interest Rate Inadequate or Unfair. If:

(a) the Administrative Agent reasonably and in good faith determines (which
determination shall, absent manifest error, be binding and conclusive on the
Company) that by reason of circumstances affecting the interbank LIBOR market
adequate and reasonable means do not exist for ascertaining the applicable LIBOR
Rate; or

(b) the Required Lenders advise the Administrative Agent that the LIBOR Rate as
determined reasonably and in good faith by the Administrative Agent will not
reflect the cost to such Lenders of maintaining or funding LIBOR Loans for such
Interest Period (taking into account any amount to which such Lenders may be
entitled under Section 8.1) or that the making or funding of LIBOR Loans has
become impracticable as a result of an event occurring after the date of this
Agreement which in the opinion of such Lenders materially and adversely affects
such Loans;

then the Administrative Agent shall promptly notify the other parties thereof
and, so long as such circumstances shall continue, (i) no Lender shall be under
any obligation to make any LIBOR Loans or convert any Base Rate Loans into LIBOR
Loans and (ii) on the last day of the current Interest Period for each LIBOR
Loan, such Loan shall, unless then repaid in full, automatically convert to a
Base Rate Loan.

8.3 Changes in Law Rendering LIBOR Loans Unlawful. If any change in, or the
adoption of any new, law or regulation, or any change in the interpretation of
any Applicable Law or regulation by any Governmental Authority or other
regulatory body charged with the administration thereof, should make it (or in
the reasonable good faith judgment of any Lender cause a substantial question as
to whether it is) unlawful for any Lender to make, maintain or fund LIBOR Loans,
then such Lender shall promptly notify each of the other parties hereto and, so
long as such circumstances shall continue, (a) such Lender shall have no
obligation to make or convert any Base Rate Loan into a LIBOR Loan (but shall
make Base Rate Loans concurrently with the making of or conversion of Base Rate
Loans into LIBOR Loans by the Lenders which are not so affected, in each case in
an amount equal to the amount of LIBOR Loans which would be made or converted
into by such Lender at such time in the absence of such circumstances) and
(b) on the last day of the current Interest Period for each LIBOR Loan of such
Lender (or, in any event, on such earlier date as may be required by the
relevant law, regulation or interpretation), such LIBOR Loan shall, unless then
repaid in full, automatically convert to a Base Rate Loan.

 

36



--------------------------------------------------------------------------------

Each Base Rate Loan made by a Lender which, but for the circumstances described
in the foregoing sentence, would be a LIBOR Loan (an “Affected Loan”) shall
remain outstanding for the period corresponding to the Group of LIBOR Loans of
which such Affected Loan would be a part absent such circumstances.

8.4 Funding Losses. The Company hereby agrees that upon demand by any Lender
(which demand shall be accompanied by a statement setting forth the basis for
the amount being claimed, a copy of which shall be furnished to the
Administrative Agent), the Company will indemnify such Lender against any net
out-of-pocket loss or expense which such Lender may actually sustain or incur
(including any net loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund or
maintain any LIBOR Loan), as reasonably determined by such Lender, as a result
of (a) any payment, prepayment or conversion of any LIBOR Loan of such Lender on
a date other than the last day of an Interest Period for such Loan (including
any conversion pursuant to Section 8.3) or (b) any failure of the Company to
borrow, convert or continue any Loan on a date specified therefor in a notice of
borrowing, conversion or continuation pursuant to this Agreement. All notices to
the Administrative Agent pursuant to this Section 8.4 shall be deemed to be
irrevocable.

8.5 Right of Lenders to Fund through Other Offices. Each Lender may, if it so
elects, fulfill its commitment as to any LIBOR Loan by causing a foreign branch
or Affiliate of such Lender to make such Loan; provided that in such event for
the purposes of this Agreement such Loan shall be deemed to have been made by
such Lender and the obligation of the Company to repay such Loan shall
nevertheless be to such Lender and shall be deemed held by it, to the extent of
such Loan, for the account of such branch or Affiliate.

8.6 Discretion of Lenders as to Manner of Funding. Notwithstanding any provision
of this Agreement to the contrary, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder shall be made as if such Lender had actually funded and
maintained each LIBOR Loan during each Interest Period for such Loan through the
purchase of deposits having a maturity corresponding to such Interest Period and
bearing an interest rate equal to the LIBOR Rate for such Interest Period.

8.7 Mitigation of Circumstances; Replacement of Lenders. (a) Each Lender shall
promptly notify the Company and the Administrative Agent of any event of which
it has knowledge which will result in, and will use reasonable commercial
efforts available to it (and not, in such Lender’s sole judgment, otherwise
disadvantageous to such Lender) to mitigate or avoid, (i) any obligation by the
Company to pay any amount pursuant to Sections 7.6 or 8.1 or (ii) the occurrence
of any circumstances described in Sections 8.2 or 8.3 (and, if any Lender has
given notice of any such event described in clause (i) or (ii) above and
thereafter such event ceases to exist, such Lender shall promptly so notify the
Company and the Administrative Agent). Without limiting the foregoing, each
Lender shall designate a different lending office if such designation will avoid
(or reduce the cost to the Company of) any event described in clause (i) or
(ii) above and such designation will not, in such Lender’s sole judgment, be
otherwise disadvantageous to such Lender.

 

37



--------------------------------------------------------------------------------

(b) If the Company becomes obligated to pay additional amounts to the
Administrative Agent or any Lender pursuant to Sections 7.6 or 8.1, or any
Lender gives notice of the occurrence of any circumstances described in Sections
8.2 or 8.3, the Company may designate another bank which is acceptable to the
Administrative Agent and the Issuing Lender in their reasonable discretion (such
other bank being called a “Replacement Lender”) to purchase the Loans of such
Lender and such Lender’s rights hereunder, without recourse to or warranty by,
or expense to, such Lender, for a purchase price equal to the outstanding
principal amount of the Loans payable to such Lender plus any accrued but unpaid
interest on such Loans and all accrued but unpaid fees owed to such Lender and
any other amounts payable to such Lender under this Agreement, and to assume all
the obligations of such Lender hereunder, and, upon such purchase and assumption
(pursuant to an Assignment Agreement), such Lender shall no longer be a party
hereto or have any rights hereunder (other than rights with respect to
indemnities and similar rights applicable to such Lender prior to the date of
such purchase and assumption) and shall be relieved from all obligations to the
Company hereunder, and the Replacement Lender shall succeed to the rights and
obligations of such Lender hereunder.

8.8 Conclusiveness of Statements; Survival of Provisions. Except as otherwise
provided in Sections 8.1, 8.2, 8.3 and 8.4, determinations of any Lender
pursuant to Sections 8.1, 8.2, 8.3 and 8.4 shall be conclusive absent
demonstrable error. Lenders may use reasonable averaging and attribution methods
in determining compensation under Sections 8.1 and 8.4, and the provisions of
such Sections shall survive repayment of the Obligations, cancellation of any
Notes, expiration or termination of the Letters of Credit and termination of
this Agreement.

SECTION 9 REPRESENTATIONS AND WARRANTIES.

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to induce the Lenders to make Loans and issue and participate in Letters of
Credit hereunder, the Company represents and warrants to the Administrative
Agent and the Lenders that:

9.1 Organization. The Company and each Subsidiary is validly existing and in
good standing under the laws of its jurisdiction of organization; and the
Company and each Subsidiary is duly qualified to do business in each
jurisdiction where, because of the nature of its activities or properties, such
qualification is required, except for such jurisdictions where the failure to so
qualify would not have a Material Adverse Effect.

9.2 Authorization; No Conflict. Each Loan Party is duly authorized to execute
and deliver each Loan Document to which it is a party, the Company is duly
authorized to borrow monies hereunder and each Loan Party is duly authorized to
perform its Obligations under each Loan Document to which it is a party. The
execution, delivery and performance by each Loan Party of each Loan Document to
which it is a party, and the borrowings by the Company hereunder, do not and
will not (a) require any consent or

 

38



--------------------------------------------------------------------------------

approval of any Governmental Authority (other than any consent or approval which
has been obtained and is in full force and effect), (b) conflict with (i) any
Applicable Law, (ii) the charter, by-laws or other organizational documents of
any Loan Party or (iii) any agreement, indenture, instrument or other document,
or any judgment, order or decree, which is binding upon any Loan Party or any of
their respective properties or (c) require, or result in, the creation or
imposition of any Lien on any asset of any Loan Party (other than Liens in favor
of the Administrative Agent created pursuant to the Collateral Documents).

9.3 Validity and Binding Nature. Each of this Agreement and each other Loan
Document to which any Loan Party is a party is the legal, valid and binding
obligation of such Person, enforceable against such Person in accordance with
its terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.

9.4 Financial Condition. The audited consolidated financial statements of the
Company and its Subsidiaries as at March 31, 2006, and the unaudited
consolidated financial statements of the Company and the Subsidiaries as at
December 31, 2006, copies of each of which have been delivered to each Lender,
were prepared in accordance with GAAP (subject, in the case of such unaudited
statements, to the absence of footnotes and to normal year-end adjustments) and
present fairly the consolidated financial condition of the Company and its
Subsidiaries as at such dates and the results of their operations for the
periods then ended.

9.5 No Material Adverse Change. Since March 31, 2006, there has been no material
adverse change in the financial condition, operations, assets, business,
properties or prospects of the Company and its Subsidiaries taken as a whole.

9.6 Litigation and Contingent Liabilities. No litigation (including derivative
actions), arbitration proceeding or governmental investigation or proceeding is
pending or, to the Company’s knowledge, threatened against the Company or any
Subsidiary which might reasonably be expected to have a Material Adverse Effect,
except as set forth in Schedule 9.6. Other than any liability incident to such
litigation or proceedings, neither the Company nor any Subsidiary has any
material Contingent Liabilities not listed on Schedule 9.6 or permitted by
Section 11.1.

9.7 Ownership of Properties; Liens. The Company and each Subsidiary owns good
and, in the case of real property, marketable title to or valid leaseholds in
all of its properties and assets, real and personal, tangible and intangible, of
any nature whatsoever (including patents, trademarks, trade names, service marks
and copyrights), free and clear of all Liens, charges and claims (including
infringement claims with respect to patents, trademarks, service marks,
copyrights and the like) except for Permitted Liens.

9.8 Equity Ownership; Subsidiaries. The Company has no other Subsidiaries other
than as identified on Schedule 9.8, which sets forth the jurisdiction of
organization of each Subsidiary and whether such Subsidiary is a Material
Subsidiary as of the Closing Date.

 

39



--------------------------------------------------------------------------------

All issued and outstanding Capital Securities of each Subsidiary are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than Permitted Liens and those Liens in favor of the
Administrative Agent, and such securities were issued in compliance with all
Applicable Laws concerning the issuance of securities. Schedule 9.8 sets forth
the authorized Capital Securities of each Subsidiary as of the Closing Date. All
of the issued and outstanding Capital Securities of each Subsidiary is, directly
or indirectly, owned by the Company. As of the Closing Date, except as set forth
on Schedule 9.8, there are no pre-emptive or other outstanding rights, options,
warrants, conversion rights or other similar agreements or understandings for
the purchase or acquisition of any Capital Securities of any Subsidiary.

9.9 Pension Plans. (a) The Unfunded Liability of all Pension Plans does not in
the aggregate exceed twenty percent of the Total Plan Liability for all such
Pension Plans. Each Pension Plan complies in all material respects with all
applicable requirements of law and regulations. No contribution failure under
Section 412 of the Code, Section 302 of ERISA or the terms of any Pension Plan
has occurred with respect to any Pension Plan, sufficient to give rise to a Lien
under Section 302(f) of ERISA, or otherwise to have a Material Adverse Effect.
There are no pending or, to the knowledge of Company, threatened, claims,
actions, investigations or lawsuits against any Pension Plan, any fiduciary of
any Pension Plan, or Company or other any member of the Controlled Group with
respect to a Pension Plan or a Multiemployer Pension Plan which could reasonably
be expected to have a Material Adverse Effect. Neither the Company nor any other
member of the Controlled Group has engaged in any prohibited transaction (as
defined in Section 4975 of the Code or Section 406 of ERISA) in connection with
any Pension Plan or Multiemployer Pension Plan which would subject that Person
to any material liability. Within the past five years, neither the Company nor
any other member of the Controlled Group has engaged in a transaction which
resulted in a Pension Plan with an Unfunded Liability being transferred out of
the Controlled Group, which could reasonably be expected to have a Material
Adverse Effect. No Termination Event has occurred or is reasonably expected to
occur with respect to any Pension Plan, which could reasonably be expected to
have a Material Adverse Effect.

(b) All contributions (if any) have been made to any Multiemployer Pension Plan
that are required to be made by the Company or any other member of the
Controlled Group under the terms of the plan or of any collective bargaining
agreement or by Applicable Law; neither the Company nor any other member of the
Controlled Group has withdrawn or partially withdrawn from any Multiemployer
Pension Plan, incurred any withdrawal liability with respect to any such plan or
received notice of any claim or demand for withdrawal liability or partial
withdrawal liability from any such plan, and no condition has occurred which, if
continued, could result in a withdrawal or partial withdrawal from any such
plan; and neither the Company nor any other member of the Controlled Group has
received any notice that any Multiemployer Pension Plan is in reorganization,
that increased contributions may be required to avoid a reduction in plan
benefits or the imposition of any excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any
such plan is or may be terminated, or that any such plan is or may become
insolvent.

 

40



--------------------------------------------------------------------------------

9.10 Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an
“investment company,” within the meaning of the Investment Company Act of 1940.

9.11 Reserved.

9.12 Regulations T,U and X. No Loan Party is engaged principally, or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying Margin Stock. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.

9.13 Taxes. The Company and each Subsidiary has timely filed all tax returns and
reports required by law to have been filed by it and has paid all taxes and
governmental charges due and payable with respect to such returns, except any
such taxes or charges which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves in accordance with GAAP
shall have been set aside on its books. The Company and its Subsidiaries have
made adequate reserves on their books and records in accordance with GAAP for
all taxes that have accrued but which are not yet due and payable. Neither the
Company nor any Subsidiary has participated in any transaction that relates to a
year of the taxpayer (which is still open under the applicable statute of
limitations) which is a “reportable transaction” within the meaning of Treasury
Regulation Section 1.6011-4(b)(2) (irrespective of the date when the transaction
was entered into).

9.14 Solvency, etc. On the Closing Date, and immediately prior to and after
giving effect to the issuance of each Letter of Credit and each borrowing
hereunder and the use of the proceeds thereof, with respect to the Company and
each Subsidiary, individually, (a) the fair value of its assets is greater than
the amount of its liabilities (including disputed, contingent and unliquidated
liabilities) as such value is established and liabilities evaluated in
accordance with GAAP, (b) the present fair saleable value of its assets is not
less than the amount that will be required to pay the probable liability on its
debts as they become absolute and matured, (c) it is able to realize upon its
assets and pay its debts and other liabilities (including disputed, contingent
and unliquidated liabilities) as they mature in the normal course of business,
(d) it does not intend to, and does not believe that it will, incur debts or
liabilities beyond its ability to pay as such debts and liabilities mature and
(e) it is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute
unreasonably small capital.

9.15 Environmental Matters. The on-going operations of the Company and each
Subsidiary comply in all respects with all Environmental Laws, except such
non-compliance which could not (if enforced in accordance with Applicable Law)
reasonably be expected to result, either individually or in the aggregate, in a
Material Adverse Effect. The Company and each Subsidiary has obtained, and
maintained in good standing, all licenses, permits, authorizations,
registrations and other approvals required under any

 

41



--------------------------------------------------------------------------------

Environmental Law and required for their respective ordinary course operations,
and for their reasonably anticipated future operations, and the Company and each
Subsidiary is in compliance with all terms and conditions thereof, except where
the failure to do so could not reasonably be expected to result in material
liability to the Company or any Subsidiary and could not reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect. Neither the Company nor any Subsidiary or any of its properties or
operations is subject to, or reasonably anticipates the issuance of, any written
order from or agreement with any Federal, state or local Governmental Authority,
nor subject to any judicial or docketed administrative or other proceeding,
respecting any Environmental Law, Environmental Claim or Hazardous Substance,
except where such order, agreement, or proceeding could not reasonably be
expected to result in material liability to the Company or any Subsidiary and
could not reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect. There are no Hazardous Substances or
other conditions or circumstances existing with respect to any property, arising
from operations prior to the Closing Date, or relating to any waste disposal, of
the Company or any Subsidiary that would reasonably be expected to result,
either individually or in the aggregate, in a Material Adverse Effect. Neither
the Company nor any Subsidiary has any underground storage tanks that are not
properly registered or permitted under applicable Environmental Laws or that at
any time have released, leaked, disposed of or otherwise discharged Hazardous
Substances except where such release, leakage, disposal or discharge could not
reasonably be expected to result in material liability to the Company or any
Subsidiary and could not reasonably be expected to result, either individually
or in the aggregate, in a Material Adverse Effect.

9.16 Insurance. Set forth on Schedule 9.16 is a complete and accurate summary of
the property and casualty insurance program of the Company and its Subsidiaries
as of the Closing Date (including the names of all insurers, policy numbers,
expiration dates, and amounts and types of coverage). The properties of each of
the Company and each Subsidiary are insured with financially sound and reputable
insurance companies which are not Affiliates of the Company or any Subsidiary,
in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company and such Subsidiaries
operate.

9.17 Real Property. Set forth on Schedule 9.17 is a complete and accurate list,
as of the Closing Date, of the address of all real property owned or leased by
the Company or any Subsidiary, together with, in the case of leased property,
the name and mailing address of the lessor of such property.

9.18 Information. All information heretofore or contemporaneously herewith
furnished in writing by the Company or any Subsidiary to the Administrative
Agent or any Lender for purposes of or in connection with this Agreement and the
transactions contemplated hereby is, and all written information hereafter
furnished by or on behalf of the Company or any Subsidiary to the Administrative
Agent or any Lender pursuant hereto or in connection herewith will be, true and
accurate in every material respect on the date as of which such information is
dated or certified, and none of such information is or will be incomplete by
omitting to state

 

42



--------------------------------------------------------------------------------

any material fact necessary to make such information not misleading in light of
the circumstances under which made (it being recognized by the Administrative
Agent and the Lenders that any projections and forecasts provided by the Company
are based on good faith estimates and assumptions believed by the Company to be
reasonable as of the date of the applicable projections or assumptions and that
actual results during the period or periods covered by any such projections and
forecasts may differ from projected or forecasted results).

9.19 Intellectual Property. Each of the Company and each Subsidiary owns and
possesses or has a license or other right to use all patents, patent rights,
trademarks, trademark rights, trade names, trade name rights, service marks,
service mark rights and copyrights as are necessary for the conduct of the
businesses of the Company and its Subsidiaries, without any infringement upon
rights of others which could reasonably be expected to have a Material Adverse
Effect.

9.20 Burdensome Obligations. Neither the Company nor any Subsidiary is a party
to any agreement or contract or subject to any restriction contained in its
organizational documents which could reasonably be expected to have a Material
Adverse Effect.

9.21 Labor Matters. Except as set forth on Schedule 9.21, neither the Company
nor any Subsidiary is subject to any labor or collective bargaining agreement.
There are no existing or threatened strikes, lockouts or other labor disputes
involving the Company or any Subsidiary that singly or in the aggregate could
reasonably be expected to have a Material Adverse Effect. Hours worked by and
payment made to employees of the Company or any Subsidiaries are not, in any
material respect, in violation of the Fair Labor Standards Act or any other
Applicable Law, rule or regulation dealing with such matters.

9.22 No Default. No Event of Default or Unmatured Event of Default exists or
would result from the incurrence by any Loan Party of any Debt hereunder or
under any other Loan Document.

9.23 Subordinated Debt. The subordination provisions of the Subordinated Debt,
to the extent any is outstanding, are enforceable against the holders of the
Subordinated Debt by the Administrative Agent and the Lenders. All Obligations
constitute senior Debt entitled to the benefits of the subordination provisions
contained in the Subordinated Debt, to the extent any is outstanding. The
Company acknowledges that the Administrative Agent and each Lender are entering
into this Agreement and are extending the Commitments and making the Loans in
reliance upon the subordination provisions of the Subordinated Debt, to the
extent any is outstanding, and this Section 9.23.

9.24 Corporate Purpose. The proceeds of the Loans and any subsequent loan of
such proceeds by the Company to any Subsidiary serve a valid corporate purpose.

 

43



--------------------------------------------------------------------------------

SECTION 10 AFFIRMATIVE COVENANTS.

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, the Company
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

10.1 Reports, Certificates and Other Information. Furnish to the Administrative
Agent and each Lender:

10.1.1 Annual Report. Promptly when available and in any event within 90 days
after the close of each Fiscal Year: (a) a copy of the Form 10-K of the Company
and its Subsidiaries as filed with the Securities and Exchange Commission, which
will include a copy of the annual audit report of the Company and its
Subsidiaries for such Fiscal Year, including therein consolidated balance sheets
and statements of earnings and cash flows of the Company and its Subsidiaries as
at the end of such Fiscal Year, certified without adverse reference to going
concern value and without qualification by independent auditors of recognized
standing selected by the Company and reasonably acceptable to the Administrative
Agent; and (b) a consolidating balance sheet of the Company and its Subsidiaries
as of the end of such Fiscal Year and consolidating statement of earnings and
cash flows for the Company and its Subsidiaries for such Fiscal Year, certified
by a Senior Officer of the Company.

10.1.2 Interim Reports. Promptly when available and in any event within 45 days
after the end of each Fiscal Quarter (except the last Fiscal Quarter of each
Fiscal Year), (a) a copy of the Form 10-Q of the Company and its Subsidiaries as
filed with the Securities and Exchange Commission; (b) a consolidated and
consolidating balance sheets of the Company and its Subsidiaries as of the end
of such Fiscal Quarter, together with consolidated and consolidating statements
of earnings and cash flows for such Fiscal Quarter and for the period beginning
with the first day of such Fiscal Year and ending on the last day of such Fiscal
Quarter, together with a comparison with the corresponding period of the
previous Fiscal Year, certified by a Senior Officer of the Company; and (c) upon
the request of the Administrative Agent, consolidated and consolidating balance
sheets of the Company and its Subsidiaries as of the end of such month, together
with consolidated and consolidating statements of earnings and a consolidated
statement of cash flows for such month and for the period beginning with the
first day of such Fiscal Year and ending on the last day of such month, together
with a comparison with the corresponding period of the previous Fiscal Year,
certified by a Senior Officer of the Company.

10.1.3 Compliance Certificates. Contemporaneously with the furnishing of a copy
of each annual audit report pursuant to Section 10.1.1 and each set of quarterly
statements pursuant to Section 10.1.2, a duly completed compliance certificate
in the form of Exhibit B, with appropriate insertions, dated the date of such
annual report or such quarterly statements and signed by a Senior Officer of the
Company, containing a computation of each of the financial ratios and
restrictions set forth in Section 11.14 and to the effect that such officer has
not become aware of any Event of Default or Unmatured Event of Default that has
occurred and is continuing or, if there is any such event, describing it and the
steps, if any, being taken to cure it.

 

44



--------------------------------------------------------------------------------

10.1.4 Reports to the SEC and to Shareholders. Promptly upon the filing or
sending thereof, copies of all regular, periodic or special reports of any Loan
Party filed with the SEC; copies of all registration statements of any Loan
Party filed with the SEC (other than on Form S-8); and copies of all proxy
statements or other communications made to security holders generally; provided,
however, that the Company may comply with this Section 10.1.4 by taking all
steps necessary to add each Lender to the proper notification service with
respect to communications sent to the SEC.

10.1.5 Notice of Default, Litigation and ERISA Matters. Promptly upon becoming
aware of any of the following, written notice describing the same and the steps
being taken by the Company or the Subsidiary affected thereby with respect
thereto:

(a) the occurrence of an Event of Default or an Unmatured Event of Default;

(b) any litigation, arbitration or governmental investigation or proceeding not
previously disclosed by the Company to the Lenders which has been instituted or,
to the knowledge of the Company, is threatened against any Loan Party or to
which any of the properties of any thereof is subject which might reasonably be
expected to have a Material Adverse Effect;

(c) the institution of any steps by any member of the Controlled Group or any
other Person to terminate any Pension Plan, or the failure of any member of the
Controlled Group to make a required contribution to any Pension Plan (if such
failure is sufficient to give rise to a Lien under Section 302(f) of ERISA) or
to any Multiemployer Pension Plan, or the taking of any action with respect to a
Pension Plan which could result in the requirement that the Company furnish a
bond or other security to the PBGC or such Pension Plan, or the occurrence of
any event with respect to any Pension Plan or Multiemployer Pension Plan which
could result in the incurrence by any member of the Controlled Group of any
material liability, fine or penalty (including any claim or demand for
withdrawal liability or partial withdrawal from any Multiemployer Pension Plan),
or any material increase in the contingent liability of the Company with respect
to any post-retirement welfare benefit plan or other employee benefit plan of
the Company or another member of the Controlled Group, or any notice that any
Multiemployer Pension Plan is in reorganization, that increased contributions
may be required to avoid a reduction in plan benefits or the imposition of an
excise tax, that any such plan is or has been funded at a rate less than that
required under Section 412 of the Code, that any such plan is or may be
terminated, or that any such plan is or may become insolvent;

(d) any cancellation or material change in any property or casualty insurance
required to be maintained by any Loan Party pursuant to this Agreement; or

 

45



--------------------------------------------------------------------------------

(e) any other event (including (i) any violation of any Environmental Law or the
assertion of any Environmental Claim or (ii) the enactment or effectiveness of
any law, rule or regulation) which might reasonably be expected to have a
Material Adverse Effect.

10.1.6 Reserved.

10.1.7 Management Reports. Promptly upon receipt thereof, copies of all detailed
financial and management reports submitted to the Company or its Subsidiaries by
independent auditors in connection with each annual or interim audit made by
such auditors of the books of the Company or its Subsidiaries.

10.1.8 Projections. As soon as practicable, and in any event not later than 90
days after the commencement of each Fiscal Year, financial projections for the
Company and its Subsidiaries for such Fiscal Year prepared in a manner
consistent with the projections delivered by the Company to the Lenders prior to
the Closing Date or otherwise in a manner reasonably satisfactory to the
Administrative Agent.

10.1.9 Subordinated Debt Notices. Promptly following receipt, copies of any
written notices (including notices of default or acceleration) received from any
holder or trustee of, under or with respect to any Subordinated Debt.

10.1.10 Other Information. Promptly from time to time, such other information
concerning the Company or its Subsidiaries as any Lender or the Administrative
Agent may reasonably request.

10.2 Books, Records and Inspections. Keep, and cause each other Loan Party to
keep, its books and records in accordance with sound business practices
sufficient to allow the preparation of financial statements in accordance with
GAAP; permit, and cause each other Loan Party to permit, any Lender or the
Administrative Agent or any representative thereof to inspect the properties and
operations of the Loan Parties; and permit, and cause each other Loan Party to
permit, at any reasonable time and with reasonable notice (or at any time
without notice if an Event of Default exists), any Lender or the Administrative
Agent or any representative thereof to visit any or all of its offices, to
discuss its financial matters with its officers and its independent auditors
(and the Company hereby authorizes such independent auditors to discuss such
financial matters with any Lender or the Administrative Agent or any
representative thereof), and to examine (and, at the expense of the Loan
Parties, photocopy extracts from) any of its books or other records; and permit,
and cause each other Loan Party to permit, the Administrative Agent and its
representatives to inspect the Inventory and other tangible assets of the Loan
Parties, to perform appraisals of the equipment of the Loan Parties, and to
inspect, audit, check and make copies of and extracts from the books, records,
computer data, computer programs, journals, orders, receipts, correspondence and
other data relating to Inventory, Accounts and any other collateral. All such
inspections or audits by the Administrative Agent shall be at the Company’s
expense, provided that so long as no Event of Default or Unmatured Event of
Default exists, the Company shall not be required to reimburse the
Administrative Agent for inspections or audits made more frequently than twice
each Fiscal Year.

 

46



--------------------------------------------------------------------------------

10.3 Maintenance of Property; Insurance. (a) Keep, and cause each other Loan
Party to keep, all property, including without limitation, all real property,
personal property and intellectual property, useful and necessary in the
business of the Loan Parties in good working order and condition, ordinary wear
and tear excepted, except with respect to any such property that becomes
obsolete, permanently inoperative, or unfit for its intended use or that is
subject to condemnation or confiscation.

(b) Maintain, and cause each other Loan Party to maintain, with responsible
insurance companies, such insurance coverage as may be required by any law or
governmental regulation or court decree or order applicable to it and such other
insurance, to such extent and against such hazards and liabilities, as is
customarily maintained by companies similarly situated, but which shall insure
against all risks and liabilities of the type identified on Schedule 9.16 and
shall have insured amounts no less than, and deductibles no higher than, those
set forth on such schedule; and, upon request of the Administrative Agent or any
Lender, furnish to the Administrative Agent or such Lender a certificate setting
forth in reasonable detail the nature and extent of all insurance maintained by
the Loan Parties. The Company shall cause each issuer of an insurance policy to
provide the Administrative Agent with an endorsement (i) showing the
Administrative Agent as loss payee with respect to each policy of property or
casualty insurance and naming the Administrative Agent as an additional insured
with respect to each policy of liability insurance, (ii) providing that 30 days’
notice will be given to the Administrative Agent prior to any cancellation of,
material reduction or change in coverage provided by or other material
modification to such policy and (iii) reasonably acceptable in all other
respects to the Administrative Agent. The Company shall execute and deliver to
the Administrative Agent a collateral assignment, in form and substance
satisfactory to the Administrative Agent, of each business interruption
insurance policy maintained by the Company.

(c) UNLESS THE COMPANY PROVIDES THE ADMINISTRATIVE AGENT WITH EVIDENCE OF THE
INSURANCE COVERAGE REQUIRED BY THIS AGREEMENT, THE ADMINISTRATIVE AGENT MAY
PURCHASE INSURANCE AT THE COMPANY’S EXPENSE TO PROTECT THE ADMINISTRATIVE
AGENT’S AND THE LENDERS’ INTERESTS IN THE COLLATERAL. THIS INSURANCE MAY, BUT
NEED NOT, PROTECT ANY LOAN PARTY’S INTERESTS. THE COVERAGE THAT THE
ADMINISTRATIVE AGENT PURCHASES MAY NOT PAY ANY CLAIM THAT IS MADE AGAINST ANY
LOAN PARTY IN CONNECTION WITH THE COLLATERAL. THE COMPANY MAY LATER CANCEL ANY
INSURANCE PURCHASED BY THE ADMINISTRATIVE AGENT, BUT ONLY AFTER PROVIDING THE
ADMINISTRATIVE AGENT WITH EVIDENCE THAT THE COMPANY HAS OBTAINED INSURANCE AS
REQUIRED BY THIS AGREEMENT. IF THE ADMINISTRATIVE AGENT PURCHASES INSURANCE FOR
THE COLLATERAL, THE COMPANY WILL BE RESPONSIBLE FOR THE COSTS OF THAT INSURANCE,
INCLUDING INTEREST AND ANY OTHER CHARGES THAT MAY BE IMPOSED WITH THE PLACEMENT
OF THE INSURANCE, UNTIL THE EFFECTIVE DATE OF

 

47



--------------------------------------------------------------------------------

THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF THE INSURANCE MAY
BE ADDED TO THE PRINCIPAL AMOUNT OF THE LOANS OWING HEREUNDER. THE COSTS OF THE
INSURANCE MAY BE MORE THAN THE COST OF THE INSURANCE THE LOAN PARTIES MAY BE
ABLE TO OBTAIN ON THEIR OWN.

10.4 Compliance with Laws; Payment of Taxes and Liabilities. (a) Comply, and
cause each Subsidiary to comply, in all material respects with all Applicable
Laws, except where failure to comply could not reasonably be expected to have a
Material Adverse Effect; (b) without limiting clause (a) above, ensure, and
cause each Subsidiary to ensure, that no Person who owns a controlling interest
in or otherwise controls a Subsidiary is or shall be (i) listed on the Specially
Designated Nationals and Blocked Person List maintained by the Office of Foreign
Assets Control (“OFAC”), Department of the Treasury, and/or any other similar
lists maintained by OFAC pursuant to any authorizing statute, Executive Order or
regulation or (ii) a person designated under Section 1(b), (c) or (d) of
Executive Order No. 13224 (September 23, 2001), any related enabling legislation
or any other similar Executive Orders, (c) without limiting clause (a) above,
comply, and cause each Subsidiary to comply, with all applicable Bank Secrecy
Act (“BSA”) and anti-money laundering laws and regulations and (d) pay, and
cause each Subsidiary to pay, prior to delinquency, all taxes and other
governmental charges against it or any Collateral, as well as claims of any kind
which, if unpaid, could become a Lien (other than a Permitted Lien) on any of
its property; provided that the foregoing shall not require the Company or any
Subsidiary to pay any such tax or charge so long as it shall contest the
validity thereof in good faith by appropriate proceedings and shall set aside on
its books adequate reserves with respect thereto in accordance with GAAP and, in
the case of a claim which could become a Lien (other than a Permitted Lien) on
any Collateral, such contest proceedings shall stay the foreclosure of such Lien
or the sale of any portion of the collateral to satisfy such claim.

10.5 Maintenance of Existence, etc. Maintain and preserve, and (subject to
Section 11.5) cause each Subsidiary to maintain and preserve, (a) its existence
and good standing in the jurisdiction of its organization and (b) its
qualification to do business and good standing in each jurisdiction where the
nature of its business makes such qualification necessary (other than such
jurisdictions in which the failure to be qualified or in good standing could not
reasonably be expected to have a Material Adverse Effect).

10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely (i) to refinance existing Debt of the Loan Parties, including, without
limitation Debt evidenced by that certain Fifth Amended and Restated Credit,
Reimbursement and Security Agreement dated as of July 12, 2002, as amended,
(ii) to finance Permitted Acquisitions, including related fees and expenses and
the repayment of certain indebtedness related thereto, (iii) to finance stock
repurchases, and (iv) to provide for the working capital requirements and and
for other general business purposes of the Loan Parties; and not use or permit
any proceeds of any Loan to be used, either directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of “purchasing or carrying”
any Margin Stock.

 

48



--------------------------------------------------------------------------------

10.7 Employee Benefit Plans.

(a) Maintain, and cause each other member of the Controlled Group to maintain,
each Pension Plan in substantial compliance with all applicable requirements of
law and regulations.

(b) Make, and cause each other member of the Controlled Group to make, on a
timely basis, all required contributions to any Multiemployer Pension Plan.

(c) Not, and not permit any other member of the Controlled Group to (i) seek a
waiver of the minimum funding standards of ERISA, (ii) terminate or withdraw
from any Pension Plan or Multiemployer Pension Plan or (iii) take any other
action with respect to any Pension Plan that would reasonably be expected to
entitle the PBGC to terminate, impose liability in respect of, or cause a
trustee to be appointed to administer, any Pension Plan, unless the actions or
events described in clauses (i), (ii) and (iii) individually or in the aggregate
would not have a Material Adverse Effect.

10.8 Environmental Matters. If any release or threatened release or other
disposal of Hazardous Substances shall occur or shall have occurred on any real
property or any other assets of any Loan Party, the Company shall, or shall
cause the applicable Loan Party to, cause the prompt containment and removal of
such Hazardous Substances and the remediation of such real property or other
assets as necessary to comply with all Environmental Laws and to preserve the
value of such real property or other assets. Without limiting the generality of
the foregoing, the Company shall, and shall cause each other Loan Party to,
comply with any Federal or state judicial or administrative order requiring the
performance at any real property of any Loan Party of activities in response to
the release or threatened release of a Hazardous Substance. To the extent that
the transportation of Hazardous Substances is permitted by this Agreement, the
Company shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in compliance with Environmental Laws.

10.9 Further Assurances. Take, and cause each Subsidiary to take, such actions
as are necessary or as the Administrative Agent or the Required Lenders may
reasonably request from time to time to ensure that the Obligations of each Loan
Party under the Loan Documents are secured by substantially all of the personal
assets of the Company and each Loan Party (including all Capital Securities that
are owned by Loan Party of each Domestic Subsidiary and 65% of all Capital
Securities that are owned by Loan Party of each Foreign Subsidiary that is a
Wholly-Owned Subsidiary or a Domestic Subsidiary of the Company, but excluding
the Capital Securities of any other Foreign Subsidiary) and guaranteed by each
Loan Party (including, upon the acquisition or creation thereof, any Material
Subsidiary acquired or created after the Closing Date), in each case as the
Administrative Agent may determine, including (a) the execution and delivery of
guaranties, security agreements, pledge agreements, financing statements and
other documents, and the filing or recording of any of the foregoing and (b) the
delivery of certificated securities and other Collateral with respect to which
perfection is obtained by possession.

 

49



--------------------------------------------------------------------------------

10.10 Deposit Accounts. Unless the Administrative Agent otherwise consents in
writing, in order to facilitate the Administrative Agent’s and the Lenders’
maintenance and monitoring of their security interests in the Collateral,
maintain all of their principal deposit accounts with a Lender.

SECTION 11 NEGATIVE COVENANTS

Until the expiration or termination of the Commitments and thereafter until all
Obligations hereunder and under the other Loan Documents are paid in full and
all Letters of Credit have been terminated or Cash Collateralized, the Company
agrees that, unless at any time the Required Lenders shall otherwise expressly
consent in writing, it will:

11.1 Debt. Not, and not permit any Subsidiary to, create, incur, assume or
suffer to exist any Debt, except:

(a) Obligations under this Agreement and the other Loan Documents;

(b) Debt secured by Liens permitted by Section 11.2(d), and extensions, renewals
and refinancings thereof; provided that the aggregate amount of all such Debt at
any time outstanding shall not exceed $15,000,000;

(c) Debt of the Company to any domestic Wholly-Owned Subsidiary or Debt of any
domestic Wholly-Owned Subsidiary to the Company or another domestic Wholly-Owned
Subsidiary;

(d) Subordinated Debt;

(e) Hedging Obligations approved by Administrative Agent and incurred in favor
of a Lender or an Affiliate thereof for bona fide hedging purposes and not for
speculation;

(f) Debt described on Schedule 11.1 and any extension, renewal or refinancing
thereof so long as the principal amount thereof is not increased;

(g) the Debt to be Repaid (so long as such Debt is repaid on the Closing Date
with the proceeds of the initial Loans hereunder);

(h) Contingent Liabilities (i) arising with respect to customary indemnification
obligations in favor of sellers in connection with Acquisitions permitted under
Section 11.5 and purchasers in connection with dispositions permitted under
Section 11.5; and (ii) with respect to other customary indemnification
obligations entered into in the ordinary course of business, such as directors
and officers indemnification obligations, indemnification obligations in
purchase orders, Capital Leases, and other agreements that entered into in the
ordinary course of business; and

 

50



--------------------------------------------------------------------------------

(i) up to $500,000 of unsecured Hedging Obligations, which do not require the
approval of the Administrative Agent, in which the counterparty is not a Lender
or an Affiliate thereof;

(j) up to $30,000,000 (in the aggregate outstanding at any time) of Acquired
Debt acquired or assumed in Permitted Acquisitions; provided, however, that,
notwithstanding the foregoing, the aggregate amount of Debt outstanding at any
one time under clauses (j) and (k) of this Section 11.1 may not exceed
$30,000,000;

(k) other unsecured Debt, in addition to the Debt listed above, in an aggregate
outstanding amount not at any time exceeding $30,000,000; provided, however,
that, notwithstanding the foregoing, the aggregate amount of Debt outstanding at
any one time under clauses (j) and (k) of this Section 11.1 may not exceed
$30,000,000;

or any guarantees of any of the above.

11.2 Liens. Not, and not permit any Subsidiary to, create or permit to exist any
Lien on any of its real or personal properties, assets or rights of whatsoever
nature (whether now owned or hereafter acquired), except:

(a) Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or being contested in good faith by
appropriate proceedings and, in each case, for which it maintains adequate
reserves;

(b) Liens arising in the ordinary course of business (such as (i) Liens of
carriers, warehousemen, mechanics and materialmen and other similar Liens
imposed by law, (ii) Liens in the form of deposits or pledges incurred in
connection with worker’s compensation, unemployment compensation and other types
of social security (excluding Liens arising under ERISA) or in connection with
surety bonds, bids, performance bonds and similar obligations) for sums not
overdue or being contested in good faith by appropriate proceedings and not
involving any advances or borrowed money or the deferred purchase price of
property or services and, in each case, for which it maintains adequate
reserves, and (iii) Liens arising from other customary indemnification
obligations entered into in the ordinary course of business, such as directors
and officers indemnification obligations, indemnification obligations in
purchase orders, Capital Leases, and other agreements entered into in the
ordinary course of business;

(c) Liens described on Schedule 11.2 as of the Closing Date;

(d) subject to the limitation set forth in Section 11.1(b), (i) Liens arising in
connection with Capital Leases (and attaching only to the property being leased
and the proceeds thereof), (ii) Liens existing on property at the time of the
acquisition thereof by the Company or any of its Subsidiaries (and not created
in contemplation of such acquisition) and (iii) Liens that constitute

 

51



--------------------------------------------------------------------------------

purchase money security interests on any property securing debt incurred for the
purpose of financing all or any part of the cost of acquiring such property,
provided that any such Lien attaches to such property within 20 days of the
acquisition thereof and attaches solely to the property so acquired (and the
proceeds thereof);

(e) attachments, appeal bonds, judgments and other similar Liens, for sums not
exceeding $10,000,000 arising in connection with court proceedings, provided the
execution or other enforcement of such Liens is effectively stayed and the
claims secured thereby are being actively contested in good faith and by
appropriate proceedings;

(f) easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens not interfering in any material respect with the
ordinary conduct of the business of the Company or any of its Subsidiaries;

(g) Liens arising under the Loan Documents;

(h) the replacement, extension or renewal of any Lien permitted by clause
(c) above upon or in the same property subject thereto arising out of the
extension, renewal or replacement of the Debt secured thereby (without increase
in the amount thereof);

(i) deposits or pledges to secure obligations under workmen’s compensation,
social security or similar laws, or under unemployment insurance;

(j) deposits or pledges to secure bids, tenders, contracts (other than contracts
for the payment of money), leases, regulatory or statutory obligations, surety
and appeal bonds and other obligations of like nature arising in the ordinary
course of business;

(k) precautionary financing statements filed by a lessor against one or more of
the Company or any Subsidiary in connection with a true operating lease between
such Company or such Subsidiary and such lessor;

(l) normal and customary Liens in favor of the custodian of any securities
custody account in which cash, securities and other property of the Company or
any Subsidiary may be deposited from time to time;

(m) subject to the limitation set forth in Section 11.1(i), Liens arising in
connection with Permitted Acquisitions;

(n) Liens arising with respect to Hedging Obligations permitted pursuant to
Section 11.1(e); and

(o) normal and customary Liens arising in connection with working-capital
cash-pooling arrangements.

11.3 Reserved.

 

52



--------------------------------------------------------------------------------

11.4 Restricted Payments. Not, and not permit any Subsidiary to, (a) make any
distribution to any holders of its Capital Securities, (b) purchase or redeem
any of its Capital Securities, (c) except to the extent permitted by
Section 11.7, pay any management fees or similar fees to any of its
equityholders or any Affiliate thereof, (d) make any redemption, prepayment,
defeasance, repurchase or any other payment in respect of any Subordinated Debt
or (e) set aside funds for any of the foregoing. Notwithstanding the foregoing,
(i) any Subsidiary may pay dividends or make other distributions or payments to
the Company or to any other Wholly-Owned Subsidiary; (ii) the Company may make
regularly scheduled payments of interest in respect of Subordinated Debt to the
extent permitted under the subordination provisions thereof; and (iii) the
Company may declare and pay dividends on its Capital Securities, provided that,
immediately before or after giving effect thereto, no Event of Default or
Unmatured Event of Default exists.

11.5 Mergers, Consolidations, Sales. Not, and not permit any Subsidiary to,
(a) be a party to any merger or consolidation, or purchase or otherwise acquire
all or substantially all of the assets or any Capital Securities of any class
of, or any partnership or joint venture interest in, any other Person, (b) sell,
transfer, convey or lease all or any substantial part of its personal assets or
Capital Securities (including the sale of Capital Securities of any Subsidiary)
except for sales of inventory in the ordinary course of business, sales of
obsolete or unusable assets, the granting of Permitted Liens, or as otherwise
permitted by Section 11.10 (provided, however, that the Company may issue new
Capital Securities), or (c) sell or assign with or without recourse any
receivables, except for receivables sold for collection in the ordinary course
of business; provided, however, that subsection (a), above, shall not apply to
(i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Company or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Company or any domestic Wholly-Owned Subsidiary of the assets
or Capital Securities of any Wholly-Owned Subsidiary; and (iii) any Acquisition
by the Company or any domestic Wholly-Owned Subsidiary (each a “Permitted
Acquisition”) where:

(A) the business or division acquired are for use, or the Person acquired is
engaged, in the same as, or related to, the businesses engaged in by the Loan
Parties on the Closing Date;

(B) immediately before and after giving effect to such Acquisition, Revolving
Loan Availability is greater than or equal to $10,000,000;

(C) immediately before and after giving effect to such Acquisition, no Event of
Default or Unmatured Event of Default shall exist;

(D) the aggregate consideration to be paid by the Company and its Subsidiaries
(including any related Acquired Debt or Debt issued in connection therewith, the
amount thereof to be calculated in accordance with GAAP) in connection with each
such Acquisition does not exceed $50,000,000;

 

53



--------------------------------------------------------------------------------

(E) immediately after giving effect to such Acquisition, the Company is in pro
forma compliance with all the financial ratios and restrictions set forth in
Section 11.14;

(F) in the case of the Acquisition of any Person, the board of directors or
similar governing body of such Person has approved such Acquisition;

(G) reasonably prior to such Acquisition, the Administrative Agent shall have
received complete executed or conformed copies of each material document,
instrument and agreement to be executed in connection with such Acquisition
together with all lien search reports and lien release letters and other
documents as the Administrative Agent may require to evidence the termination of
Liens (other than Permitted Liens) on the assets or business to be acquired;

(H) not less than ten Business Days prior to such Acquisition, the
Administrative Agent shall have received an acquisition summary with respect to
the Person and/or business or division to be acquired, such summary to include a
reasonably detailed description thereof (including financial information) and
operating results (including financial statements for the most recent 12 month
period for which they are available and as otherwise available), the terms and
conditions, including economic terms, of the proposed Acquisition, and the
Company’s calculation of pro forma EBITDA relating thereto;

(I) the Administrative Agent and Required Lenders shall have approved (which
approval will not be unreasonably withheld) the Company’s computation of pro
forma EBITDA;

(J) consents have been obtained in favor of the Administrative Agent and the
Lenders to the collateral assignment of rights and indemnities under the related
acquisition documents and opinions of counsel for the Company and its
Subsidiaries and (if delivered to the Company and its Subsidiaries) the selling
party in favor of the Administrative Agent and the Lenders have been delivered;

(K) the provisions of Section 10.9 have been satisfied; and

(L) simultaneously with the closing of such Acquisition, to the extent the
target company or surviving company meets the definition of a Material
Subsidiary, the target company (if such Acquisition is structured as a purchase
of equity) or the Company or Subsidiary (if such Acquisition is structured as a
purchase of assets or a merger and the Company or a Subsidiary is the surviving
entity) executes and delivers to Administrative Agent (a) such documents
necessary to grant to Administrative Agent for the benefit of the Lenders a
first priority Lien in all of the personal assets of such target company or
surviving company, and their respective Subsidiaries, each in form and substance
satisfactory to Administrative Agent and (b) an unlimited Guaranty of the
Obligations, or at the option of Administrative Agent in Administrative Agent’s
absolute discretion, a joinder agreement satisfactory to Administrative Agent in
which such target company or surviving company, and their respective
Subsidiaries becomes a borrower under this Agreement and assumes primary, joint
and several liability for the Obligations.

 

54



--------------------------------------------------------------------------------

11.6 Modification of Organizational Documents. Not permit the charter, by-laws
or other organizational documents of any Subsidiary to be amended or modified in
any way which could reasonably be expected to materially adversely affect the
interests of the Lenders; not change, or allow any Subsidiary to change, its
state of formation or its organizational form.

11.7 Transactions with Affiliates. Not, and not permit any Subsidiary to, enter
into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Subsidiaries) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates.

11.8 Unconditional Purchase Obligations. Not, and not permit any Subsidiary to,
enter into or be a party to any contract for the purchase of materials, supplies
or other property or services if such contract requires that payment be made by
it regardless of whether delivery is ever made of such materials, supplies or
other property or services.

11.9 Inconsistent Agreements. Not, and not permit any Subsidiary to, enter into
any agreement containing any provision, or take any other action or fail to take
any action, which would (a) be violated or breached by any borrowing by any
Borrower hereunder or by the performance by any Loan Party of any of its
Obligations hereunder or under any other Loan Document, (b) subject to Permitted
Liens, prohibit any Subsidiary from granting to the Administrative Agent and the
Lenders, a Lien on any of its assets or (c) create or permit to exist or become
effective any encumbrance or restriction on the ability of any Subsidiary to
(i) pay dividends or make other distributions to the Company or any Subsidiary,
or pay any Debt owed to the Company or any Subsidiary, (ii) make loans or
advances to any Loan Party or (iii) transfer any of its assets or properties to
any Loan Party, other than (A) customary restrictions and conditions contained
in agreements relating to the sale of all or a substantial part of the assets of
any Subsidiary pending such sale, provided that such restrictions and conditions
apply only to the Subsidiary to be sold and such sale is permitted hereunder,
(B) restrictions or conditions imposed by any agreement relating to purchase
money Debt, Capital Leases and other secured Debt permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Debt and (C) customary provisions in leases and other contracts restricting
the assignment thereof.

11.10 Business Activities; Issuance of Equity. Not, and not permit any
Subsidiary to, engage in any line of business other than the businesses engaged
in on the date hereof and businesses reasonably related thereto. Not, and not
permit any Subsidiary to, issue any Capital Securities other than (a) any
issuance of shares of the Company’s common Capital Securities pursuant to any
employee, officer or director option program, benefit plan or compensation
program, (b) any issuance of shares of the Company’s common Capital Securities
pursuant to a Permitted Acquisition, or (c) any issuance by a Subsidiary to the
Company or another Subsidiary in accordance with Section 11.4.

 

55



--------------------------------------------------------------------------------

11.11 Investments. Not, and not permit any other Loan Party to, make or permit
to exist any Investment in any other Person, except the following:

(a) contributions by the Company to the capital of any Wholly-Owned Subsidiary,
or by any Subsidiary to the capital of any other domestic Wholly-Owned
Subsidiary, so long as, with respect to Material Subsidiaries, other than in the
case where the recipient is a Foreign Subsidiary, the recipient of any such
capital contribution has guaranteed the Obligations and such guaranty is secured
by a pledge of all of its Capital Securities and substantially all of its real
and personal property, in each case in accordance with Section 10.9;

(b) Investments constituting Debt permitted by Section 11.1 or Liens permitted
by Section 11.2;

(c) Contingent Liabilities constituting Debt permitted by Section 11.1 or Liens
permitted by Section 11.2;

(d) Cash Equivalent Investments;

(e) bank deposits in the ordinary course of business, provided that the
aggregate amount of all such deposits (excluding amounts in payroll accounts or
for accounts payable, in each case to the extent that checks have been issued to
third parties) which are maintained with any bank other than a Lender shall not
at any time exceed $1,000,000;

(f) Investments in securities of Account Debtors received pursuant to any plan
of reorganization or similar arrangement upon the bankruptcy or insolvency of
such account debtors;

(g) Investments in Permitted Acquisitions;

(h) Investments listed on Schedule 11.11 as of the Closing Date;

(i) advances and loans to employees, officers and directors not to exceed
$500,000 in the aggregate at any time outstanding;

(j) contributions to or any payments of benefits under any Pension Plan or other
“employee benefit plan” as defined in Section 3(2) of ERISA; and

(k) such other Investments as the Administrative Agent may approve from time to
time in advance and in writing.

provided that (x) any Investment which when made complies with the requirements
of the definition of the term “Cash Equivalent Investment” may continue to be
held notwithstanding that such Investment if made thereafter would not comply
with such

 

56



--------------------------------------------------------------------------------

requirements; (y) no Investment otherwise permitted by clause (b), (c), or
(g) shall be permitted to be made if, immediately before or after giving effect
thereto, any Event of Default or Unmatured Event of Default exists.

11.12 Reserved.

11.13 Fiscal Year. Not change its Fiscal Year.

11.14 Financial Covenants.

11.14.1 Interest Coverage Ratio. Not permit the Interest Coverage Ratio for any
Computation Period to be less than 2.50 to 1.00.

11.14.2 Total Debt to EBITDA Ratio. Not permit the Total Debt to EBITDA Ratio as
of the last day of any Computation Period to exceed 3.25 to 1.00.

11.14.3 Net Worth. Not permit the Consolidated Net Worth of the Company and its
Subsidiaries as at the last day of any Fiscal Quarter to be less than an amount
equal to (i) 80% of the Consolidated Net Worth of the Company and its
Subsidiaries as at March 31, 2007, plus (ii) Fifty Percent (50%) of the
Consolidated Net Income (with no deductions for losses) of the Company and its
Subsidiaries for each Fiscal Quarter ending June 30, 2007 or thereafter, such
required increases to be cumulative for each such Fiscal Quarter.

11.15 Cancellation of Debt. Not, and not permit any other Loan Party to, cancel
any claim or debt owing to it, except for reasonable consideration or in the
ordinary course of business, and except for the cancellation of other debts or
claims not to exceed $5,000,000 in any Fiscal Year.

11.16 Negative Pledges. Not, and not permit any Subsidiary to, enter into any
agreement, instrument, deed or lease which prohibits or limits the ability of
the Company or any Subsidiary to create, incur, assume or suffer to exist any
Lien upon any of their respective properties or revenues, whether now owned or
hereafter acquired, or which requires the grant of any security for an
obligation if security is granted for another obligation, except the following:
(1) this Agreement and the other Loan Documents; (2) covenants in documents
creating Liens permitted by Section 11.2 prohibiting further Liens on the
properties encumbered thereby; (3) any other agreement that does not restrict in
any manner (directly or indirectly) Liens created pursuant to the Loan Documents
on any Collateral securing the Obligations and does not require the direct or
indirect granting of any Lien securing any Debt or other obligation by virtue of
the granting of Liens on or pledge of property of any Loan Party to secure the
Obligations; and (4) any prohibition or limitation that (a) exists pursuant to
Applicable Law, (b) consists of customary restrictions and conditions contained
in any agreement relating to the sale of any property permitted under this
Agreement pending the consummation of such sale, (c) restricts subletting or
assignment of any lease governing a leasehold interest of the Company or a
Subsidiary, (d) exists in any agreement in effect at the time such Subsidiary
becomes a Subsidiary of the Company, so long as such agreement was not entered

 

57



--------------------------------------------------------------------------------

into in contemplation of such Person becoming a Subsidiary, (e) customary
restrictions in joint ventures and similar agreements, (f) customary
non-assignment provisions in licenses or sublicenses in the ordinary course of
business, or (g) is imposed by any amendments or refinancings that are otherwise
permitted by the Loan Documents of the contracts, instruments or obligations
referred to in clause (4)(d); provided that such amendments and refinancings are
no more materially restrictive with respect to such prohibitions and limitations
than those prior to such amendment or refinancing.

SECTION 12 EFFECTIVENESS; CONDITIONS OF LENDING, ETC.

The obligation of each Lender to make its Loans and of the Issuing Lender to
issue Letters of Credit is subject to the following conditions precedent:

12.1 Initial Credit Extension. The obligation of the Lenders to make the initial
Loans and the obligation of the Issuing Lender to issue its initial Letter of
Credit (whichever first occurs) is, in addition to the conditions precedent
specified in Section 12.2, subject to the conditions precedent that (a) all Debt
to be Repaid has been (or concurrently with the initial borrowing will be) paid
in full, and that all agreements and instruments governing the Debt to be Repaid
and that all Liens securing such Debt to be Repaid have been (or concurrently
with the initial borrowing will be) terminated and (b) the Administrative Agent
shall have received all of the following, each duly executed and dated the
Closing Date (or such earlier date as shall be satisfactory to the
Administrative Agent), in form and substance satisfactory to the Administrative
Agent (and the date on which all such conditions precedent have been satisfied
or waived in writing by the Administrative Agent and the Lenders is called the
“Closing Date”):

12.1.1 Loan Documents. Executed counterparts of this Agreement, each Note, the
Guaranty and Collateral Agreement, and all other Loan Documents, executed by
each Loan Party, as applicable, together with all instruments, transfer powers
and other items required to be delivered in connection therewith.

12.1.2 Authorization Documents. For each Loan Party, such Person’s (a) charter
(or similar formation document), certified by the appropriate Governmental
Authority; (b) good standing certificates in its state of incorporation (or
formation) and in each other state requested by the Administrative Agent;
(c) bylaws (or similar governing document); (d) resolutions of its board of
directors (or similar governing body) approving and authorizing such Person’s
execution, delivery and performance of the Loan Documents to which it is party
and the transactions contemplated thereby; and (e) signature and incumbency
certificates of its officers executing any of the Loan Documents (it being
understood that the Administrative Agent and each Lender may conclusively rely
on each such certificate until formally advised by a like certificate of any
changes therein), all certified by its secretary or an assistant secretary (or
similar officer) as being in full force and effect without modification.

12.1.3 Consents, etc. Certified copies of all documents evidencing any necessary
corporate or partnership action, consents and governmental approvals (if any)
required for the execution, delivery and performance by the Loan Parties of the
documents referred to in this Section 12.

 

58



--------------------------------------------------------------------------------

12.1.4 Letter of Direction. A letter of direction containing funds flow
information with respect to the proceeds of the Loans on the Closing Date.

12.1.5 Closing Certificate. A certificate signed by a Senior Officer of the
Company dated as of the Closing Date,

(a) affirming the matters set forth in Section 12.2.1 as of the Closing Date;
and

(b) stating that, since March 31, 2006, there has been no material adverse
change in the business, assets, liabilities, properties, condition (financial or
otherwise), results of operations or prospects of the Loan Parties;

12.1.6 Perfection Documents. All documents and instruments required to perfect
the Administrative Agent’s security interest in the Collateral shall have been
executed and be in proper form for filing.

12.1.7 Reserved.

12.1.8 Subordination Agreements. Subordination Agreements with respect to all
Subordinated Debt, if any.

12.1.9 Opinions of Counsel. Opinions of counsel for each Loan Party, including
local counsel reasonably requested by the Administrative Agent, each in form and
substance satisfactory to the Administrative Agent.

12.1.10 Insurance. Evidence of the existence of insurance required to be
maintained pursuant to Section 10.3(b), together with evidence that the
Administrative Agent has been named as a lender’s loss payee and an additional
insured on all related insurance policies.

12.1.11 Reserved.

12.1.12 Payment of Fees. Evidence of payment by the Company of all accrued and
unpaid fees, costs and expenses to the extent then due and payable on the
Closing Date, together with all Attorney Costs of the Administrative Agent to
the extent invoiced prior to the Closing Date, plus such additional amounts of
Attorney Costs as shall constitute the Administrative Agent’s reasonable
estimate of Attorney Costs incurred or to be incurred by the Administrative
Agent through the Closing Date (provided that such estimate shall not thereafter
preclude final settling of accounts between the Company and the Administrative
Agent).

12.1.13 Reserved.

 

59



--------------------------------------------------------------------------------

12.1.14 Financial Statements. (i) Audited consolidated financial statements for
the Company and its Subsidiaries for the fiscal years ending 2004, 2005 and 2006
and (ii) unaudited interim consolidated financial statements for the Company and
its Subsidiaries for each fiscal month and quarterly period ended after the
latest fiscal year referred to in clause (i) above.

12.1.15 Pro Forma. A pro forma consolidated balance sheet, income statement and
cash flow statement of the Company and its Subsidiaries as of December 31, 2006,
adjusted to give effect to the financings contemplated hereby as if such
transactions had occurred on such date, consistent in all material respects with
the sources and uses of cash as previously described to the Administrative Agent
and the forecasts previously provided to the Administrative Agent.

12.1.16 No Other Debt. Evidence that the Debt to be Repaid has been repaid and
the Loan Parties have no other debt other than the Debt permitted under this
Agreement and debt approved by the Administrative Agent.

12.1.17 No Restrictions of Dividends, Distributions, Payments. Evidence that
there are no material restrictions on the ability of the Subsidiaries of the
Company to distribute funds, whether directly or indirectly, to the Company,
whether as dividends, distributions or otherwise or to make payments on
intercompany loans.

12.1.18 Reserved.

12.1.19 Search Results; Lien Terminations. Certified copies of tax, judgment and
Uniform Commercial Code search reports in each relevant jurisdiction dated a
date reasonably near to the Closing Date, listing all effective financing
statements which name any Loan Party (under their present names and any previous
names) as debtors, together with (a) copies of such financing statements,
(b) payoff letters evidencing repayment in full of all Debt to be Repaid, the
termination of all agreements relating thereto and the release of all Liens
granted in connection therewith, with Uniform Commercial Code or other
appropriate termination statements and documents effective to evidence the
foregoing (other than Liens permitted by Section 11.2) and (c) such other
Uniform Commercial Code termination statements as the Administrative Agent may
reasonably request.

12.1.20 Filings, Registrations and Recordings. The Administrative Agent shall
have received each document (including Uniform Commercial Code financing
statements) required by the Collateral Documents or under law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create in favor of the Administrative Agent, for the benefit of the
Lenders, a perfected Lien on the collateral described therein, prior to any
other Liens (subject only to Liens permitted pursuant to Section 11.2), in
proper form for filing, registration or recording.

12.1.21 Projections. A projected income statement, balance sheet and cash flow
statement prepared by the Company and giving effect to this Agreement and the
use of proceeds herefrom for each annual period in Fiscal Year 2008 through
2012, inclusive.

 

60



--------------------------------------------------------------------------------

12.1.22 Patriot Act Verification. Any other information required by Section 326
of the USA Patriot Act or necessary for the Agent to verify the identity of
Borrowers as required by Section 326 of the USA Patriot Act.

12.1.23 Other. Such other documents, agreements, certificates and opinions as
the Administrative Agent or any Lender may reasonably request.

12.2 Conditions. The obligation (a) of each Lender to make each Loan and (b) of
the Issuing Lender to issue each Letter of Credit is subject to the following
further conditions precedent that:

12.2.1 Compliance with Warranties, No Default, etc. Both before and after giving
effect to any borrowing and the issuance of any Letter of Credit, the following
statements shall be true and correct:

(a) the representations and warranties of each Loan Party set forth in this
Agreement and the other Loan Documents shall be true and correct in all respects
with the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct as of such earlier date);

(b) no Event of Default or Unmatured Event of Default shall have then occurred
and be continuing; and

(c) no material adverse change in the financial condition, operations, assets,
business, properties or prospects of the Company and its Subsidiaries taken as a
whole.

12.2.2 Confirmatory Certificate. If requested by the Administrative Agent or any
Lender, the Administrative Agent shall have received (in sufficient counterparts
to provide one to each Lender) a certificate dated the date of such requested
Loan or Letter of Credit and signed by a duly authorized representative of each
Loan Party as to the matters set out in subsections (a) and (b) of
Section 12.2.1 (it being understood that each request by the Company for the
making of a Loan or the issuance of a Letter of Credit shall be deemed to
constitute a representation and warranty by each Loan Party that the conditions
precedent set forth in subsections (a) and (b) of Section 12.2.1 will be
satisfied at the time of the making of such Loan or the issuance of such Letter
of Credit), together with such other documents as the Administrative Agent or
any Lender may reasonably request in support thereof.

SECTION 13 EVENTS OF DEFAULT AND THEIR EFFECT.

13.1 Events of Default. Each of the following shall constitute an Event of
Default under this Agreement:

13.1.1 Non-Payment of the Loans, etc. (i) Default in the payment when due of the
principal of any Loan; (ii) default in the payment when due of any interest, or
reimbursement obligation with respect to any Letter of Credit payable by any
Borrower

 

61



--------------------------------------------------------------------------------

hereunder or under any other Loan Document; or (iii) default in the payment when
due of any fee or other amount payable by any Borrower hereunder or under any
other Loan Document; provided, however, that when the default in any payment
described in clause (ii) is caused by an administrative or technical error, it
shall not constitute an Event of Default if such payment is made within three
days of the date such payment is due; and provided further, however, that the
default in any payment described in clause (iii) shall not constitute an Event
of Default if such payment is made within five days of the date such payment is
due.

13.1.2 Non-Payment of Other Debt. Any default shall occur under the terms
applicable to any Debt of any Loan Party in an aggregate amount (for all such
Debt so affected and including undrawn committed or available amounts and
amounts owing to all creditors under any combined or syndicated credit
arrangement) exceeding $5,000,000 and such default shall (a) consist of the
failure to pay such Debt when due, whether by acceleration or otherwise, or
(b) accelerate the maturity of such Debt or permit the holder or holders
thereof, or any trustee or agent for such holder or holders, to cause such Debt
to become due and payable (or require any Loan Party to purchase or redeem such
Debt or post cash collateral in respect thereof) prior to its expressed
maturity.

13.1.3 Other Material Obligations. Default in the payment when due, or in the
performance or observance of, any material obligation of, or material condition
agreed to by, any Loan Party with respect to any material purchase or lease of
goods or services where such default, singly or in the aggregate with all other
such defaults, might reasonably be expected to have a Material Adverse Effect.

13.1.4 Bankruptcy, Insolvency, etc. Any Loan Party becomes insolvent or
generally fails to pay, or admits in writing its inability or refusal to pay,
debts as they become due; or any Loan Party applies for, consents to, or
acquiesces in the appointment of a trustee, receiver or other custodian for such
Loan Party or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any Loan
Party or for a substantial part of the property of any thereof and is not
discharged within 60 days; or any bankruptcy, reorganization, debt arrangement,
or other case or proceeding under any bankruptcy or insolvency law, or any
dissolution or liquidation proceeding, is commenced in respect of any Loan
Party, and if such case or proceeding is not commenced by such Loan Party, it is
consented to or acquiesced in by such Loan Party, or remains for 60 days
undismissed; or any Loan Party takes any action to authorize, or in furtherance
of, any of the foregoing.

13.1.5 Non-Compliance with Loan Documents, Other Agreements. (a) Failure by any
Loan Party to comply with or to perform, in any material respect, any covenant
set forth in Sections 10.3(b), 10.5 or 11.8 or to comply with or to perform any
covenant set forth in Section 11 (other than Section 11.8); or (b) failure by
any Loan Party to comply with or to perform any other provision of this
Agreement or any other Loan Document or Hedging Agreement (and not constituting
an Event of Default under any other provision of this Section 13) and
continuance of such failure described in this clause (b) for 30 days.

 

62



--------------------------------------------------------------------------------

13.1.6 Representations; Warranties. Any representation or warranty made by any
Loan Party herein or any other Loan Document is breached or is false or
misleading in any material respect, or any schedule, certificate, financial
statement, report, notice or other writing furnished by any Loan Party to the
Administrative Agent or any Lender in connection herewith is false or misleading
in any material respect on the date as of which the facts therein set forth are
stated or certified.

13.1.7 Pension Plans. (a) Any Person institutes steps to terminate a Pension
Plan if as a result of such termination the Company or any member of the
Controlled Group could be required to make a contribution to such Pension Plan,
or could incur a liability or obligation to such Pension Plan, in excess of
$15,000,000; (b) a contribution failure occurs with respect to any Pension Plan
sufficient to give rise to a Lien under Section 302(f) of ERISA; (c) the
Unfunded Liability exceeds twenty percent of the Total Plan Liability, or
(d) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Pension Plan and the withdrawal liability (without unaccrued interest) to
Multiemployer Pension Plans as a result of such withdrawal (including any
outstanding withdrawal liability that the Company or any member of the
Controlled Group have incurred on the date of such withdrawal) exceeds
$15,000,000.

13.1.8 Judgments. Final judgments which exceed an aggregate of $15,000,000 shall
be rendered against any Loan Party and shall not have been paid, discharged or
vacated or had execution thereof stayed pending appeal within 30 days after
entry or filing of such judgments.

13.1.9 Invalidity of Loan Documents, etc. Any Loan Party (or any Person by,
through or on behalf of any Loan Party) shall contest in any manner the
validity, binding nature or enforceability of any Loan Document.

13.1.10 Invalidity of Subordination Provisions, etc. Any subordination provision
in any document or instrument governing outstanding Subordinated Debt, or any
subordination provision in any guaranty by any Subsidiary of any outstanding
Subordinated Debt, shall cease to be in full force and effect, or any Loan Party
shall contest in any manner the validity, binding nature or enforceability of
any such provision.

13.1.11 Change of Control. A Change of Control shall occur.

13.1.12 Material Adverse Effect. The occurrence of any event having a Material
Adverse Effect.

13.2 Effect of Event of Default. If any Event of Default described in
Section 13.1.4 shall occur in respect of the Company, the Commitments shall
immediately terminate and the Loans and all other Obligations hereunder shall
become immediately due and payable and the Company shall become immediately
obligated to Cash Collateralize all Letters of Credit, all without presentment,
demand, protest or notice of any kind; and, if any other Event of Default shall
occur and be continuing, the Administrative Agent

 

63



--------------------------------------------------------------------------------

may (and, upon the written request of the Required Lenders shall) declare the
Commitments to be terminated in whole or in part and/or declare all or any part
of the Loans and all other Obligations hereunder to be due and payable and/or
demand that the Company immediately Cash Collateralize all or any Letters of
Credit, whereupon the Commitments shall immediately terminate (or be reduced, as
applicable) and/or the Loans and other Obligations hereunder shall become
immediately due and payable (in whole or in part, as applicable) and/or the
Company shall immediately become obligated to Cash Collateralize the Letters of
Credit (all or any, as applicable), all without presentment, demand, protest or
notice of any kind. The Administrative Agent shall promptly advise the Company
of any such declaration, but failure to do so shall not impair the effect of
such declaration. Any cash collateral delivered hereunder shall be held by the
Administrative Agent (without liability for interest thereon) and applied to the
Obligations arising in connection with any drawing under a Letter of Credit.
After the expiration or termination of all Letters of Credit, such cash
collateral shall be applied by the Administrative Agent to any remaining
Obligations hereunder and any excess shall be delivered to the Company or as a
court of competent jurisdiction may elect.

SECTION 14 THE AGENT.

14.1 Appointment and Authorization. Each Lender hereby irrevocably (subject to
Section 14.10) appoints, designates and authorizes the Administrative Agent to
take such action on its behalf under the provisions of this Agreement and each
other Loan Document and to exercise such powers and perform such duties as are
expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Administrative Agent shall not have
any duty or responsibility except those expressly set forth herein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in other Loan Documents with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead, such term is used merely as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
independent contracting parties.

14.2 Issuing Lender. The Issuing Lender shall act on behalf of the Lenders
(according to their Pro Rata Shares) with respect to any Letters of Credit
issued by it and the documents associated therewith. The Issuing Lender shall
have all of the benefits and immunities (a) provided to the Administrative Agent
in this Section 14 with respect to any acts taken or omissions suffered by the
Issuing Lender in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent”, as used in this Section 14, included the Issuing Lender with respect to
such acts or omissions and (b) as additionally provided in this Agreement with
respect to the Issuing Lender.

 

64



--------------------------------------------------------------------------------

14.3 Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys-in-fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.

14.4 Exculpation of Administrative Agent. None of the Administrative Agent nor
any of its directors, officers, employees or agents shall (a) be liable for any
action taken or omitted to be taken by any of them under or in connection with
this Agreement or any other Loan Document or the transactions contemplated
hereby (except to the extent resulting from its own gross negligence or willful
misconduct in connection with its duties expressly set forth herein as
determined by a final, nonappealable judgment by a court of competent
jurisdiction), or (b) be responsible in any manner to any Lender or participant
for any recital, statement, representation or warranty made by any Loan Party or
Affiliate of the Company, or any officer thereof, contained in this Agreement or
in any other Loan Document, or in any certificate, report, statement or other
document referred to or provided for in, or received by the Administrative Agent
under or in connection with, this Agreement or any other Loan Document, or the
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document (or the creation, perfection or priority of
any Lien or security interest therein), or for any failure of the Company or any
other party to any Loan Document to perform its Obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Company or any
of the Company’s Subsidiaries or Affiliates.

14.5 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely in good faith, and shall be fully protected in relying in good
faith, upon any writing, communication, signature, resolution, representation,
notice, consent, certificate, electronic mail message, affidavit, letter,
telegram, facsimile, telex or telephone message, statement or other document or
conversation believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Company), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, confirmation from the Lenders of their
obligation to indemnify the Administrative Agent against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders and such request and

 

65



--------------------------------------------------------------------------------

any action taken or failure to act pursuant thereto shall be binding upon each
Lender. For purposes of determining compliance with the conditions specified in
Section 12, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed Closing Date specifying
its objection thereto.

14.6 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Event of Default or Unmatured Event
of Default except with respect to defaults in the payment of principal, interest
and fees required to be paid to the Administrative Agent for the account of the
Lenders, unless the Administrative Agent shall have received written notice from
a Lender or the Company referring to this Agreement, describing such Event of
Default or Unmatured Event of Default and stating that such notice is a “notice
of default”. The Administrative Agent will notify the Lenders of its receipt of
any such notice. The Administrative Agent shall take such action with respect to
such Event of Default or Unmatured Event of Default as may be requested by the
Required Lenders in accordance with Section 13; provided that unless and until
the Administrative Agent has received any such request, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Event of Default or Unmatured Event of Default
as it shall deem advisable or in the best interest of the Lenders.

14.7 Credit Decision. Each Lender acknowledges that the Administrative Agent has
not made any representation or warranty to it, and that no act by the
Administrative Agent hereafter taken, including any consent and acceptance of
any assignment or review of the affairs of the Loan Parties, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
Lender as to any matter, including whether the Administrative Agent has
disclosed material information in its possession. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties, and made its own decision to enter into
this Agreement and to extend credit to the Company hereunder. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Administrative Agent, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
or other condition or creditworthiness of the Company which may come into the
possession of the Administrative Agent.

 

66



--------------------------------------------------------------------------------

14.8 Indemnification. Whether or not the transactions contemplated hereby are
consummated, each Lender shall indemnify upon demand the Administrative Agent
and its directors, officers, employees and agents (to the extent not reimbursed
by or on behalf of the Company and without limiting the obligation of the
Company to do so), according to its applicable Pro Rata Share, from and against
any and all Indemnified Liabilities (as hereinafter defined); provided that no
Lender shall be liable for any payment to any such Person of any portion of the
Indemnified Liabilities to the extent determined by a final, nonappealable
judgment by a court of competent jurisdiction to have resulted from the
applicable Person’s own gross negligence or willful misconduct. No action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section.
Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including Attorney Costs and Taxes) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Company. The undertaking in this Section shall survive repayment of the Loans,
cancellation of the Notes, expiration or termination of the Letters of Credit,
any foreclosure under, or modification, release or discharge of, any or all of
the Collateral Documents, termination of this Agreement and the resignation or
replacement of the Administrative Agent.

14.9 Administrative Agent in Individual Capacity. LaSalle and its Affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Loan Parties and
Affiliates as though LaSalle were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, LaSalle or its Affiliates may receive information
regarding the Company or its Affiliates (including information that may be
subject to confidentiality obligations in favor of the Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to their Loans (if
any), LaSalle and its Affiliates shall have the same rights and powers under
this Agreement as any other Lender and may exercise the same as though LaSalle
were not the Administrative Agent, and the terms “Lender” and “Lenders” include
LaSalle and its Affiliates, to the extent applicable, in their individual
capacities.

14.10 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 30 days’ notice to the Lenders. If the Administrative
Agent resigns under this Agreement, the Required Lenders shall, with (so long as
no Event of Default exists) the consent of the Company (which shall not be
unreasonably withheld or delayed), appoint from among the Lenders a successor
agent for the Lenders. If no successor agent is appointed prior to the effective
date of the resignation of the Administrative Agent, the Administrative Agent
may appoint, after consulting with the Lenders and the Company, a successor
agent from among the

 

67



--------------------------------------------------------------------------------

Lenders. Upon the acceptance of its appointment as successor agent hereunder,
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” shall mean
such successor agent, and the retiring Administrative Agent’s appointment,
powers and duties as Administrative Agent shall be terminated. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of this Section 14 and Sections 15.5 and 15.16 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.

14.11 Collateral Matters. The Lenders irrevocably authorize the Administrative
Agent, at its option and in its discretion, (a) to release any Lien granted to
or held by the Administrative Agent under any Collateral Document (i) upon
termination of the Commitments and payment in full of all Loans and all other
obligations of the Company hereunder and the expiration or termination of all
Letters of Credit; (ii) constituting property sold or to be sold or disposed of
as part of or in connection with any disposition permitted hereunder; or
(iii) subject to Section 15.1, if approved, authorized or ratified in writing by
the Required Lenders; or (b) to subordinate its interest in any Collateral to
any holder of a Lien on such Collateral which is permitted by Section 11.2(d)(i)
or (d)(iii) (it being understood that the Administrative Agent may conclusively
rely on a certificate from the Company in determining whether the Debt secured
by any such Lien is permitted by Section 11.1(b)). Upon request by the
Administrative Agent at any time, the Lenders will confirm in writing the
Administrative Agent’s authority to release, or subordinate its interest in,
particular types or items of Collateral pursuant to this Section 14.11. Each
Lender hereby authorizes the Administrative Agent to give blockage notices in
connection with any Subordinated Debt at the direction of Required Lenders and
agrees that it will not act unilaterally to deliver such notices.

14.12 Administrative Agent May File Proofs of Claim. In case of the pendency of
any receivership, insolvency, liquidation, bankruptcy, reorganization,
arrangement, adjustment, composition or other judicial proceeding relative to
any Loan Party, the Administrative Agent (irrespective of whether the principal
of any Loan shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Company) shall be entitled and empowered, by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 5, 15.5 and 15.17) allowed in such judicial
proceedings; and

 

68



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 5, 15.5 and 15.17.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

14.13 Other Agents; Arrangers and Managers. None of the Lenders or other Persons
identified on the facing page or signature pages of this Agreement as a
“syndication agent,” “documentation agent,” “co-agent,” “book manager,” “lead
manager,” “arranger,” “lead arranger” or “co-arranger”, if any, shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
other than, in the case of such Lenders, those applicable to all Lenders as
such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.

SECTION 15 GENERAL.

15.1 Waiver; Amendments. No delay on the part of the Administrative Agent or any
Lender in the exercise of any right, power or remedy shall operate as a waiver
thereof, nor shall any single or partial exercise by any of them of any right,
power or remedy preclude other or further exercise thereof, or the exercise of
any other right, power or remedy. No amendment, modification or waiver of, or
consent with respect to, any provision of this Agreement or the other Loan
Documents shall in any event be effective unless the same shall be in writing
and acknowledged by Lenders having an aggregate Pro Rata Shares of not less than
the aggregate Pro Rata Shares expressly designated herein with respect thereto
or, in the absence of such designation as to any provision of this Agreement, by
the Required Lenders, and then any such amendment, modification, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given. No amendment, modification, waiver or consent shall (a)
extend or increase

 

69



--------------------------------------------------------------------------------

the Commitment of any Lender without the written consent of such Lender,
(b) extend the date scheduled for payment of any principal (excluding mandatory
prepayments) of or interest on the Loans or any fees payable hereunder without
the written consent of each Lender directly affected thereby, (c) reduce the
principal amount of any Loan, the rate of interest thereon or any fees payable
hereunder, without the consent of each Lender directly affected thereby (except
for periodic adjustments of interest rates and fees resulting from a change in
the Applicable Margin as provided for in this Agreement); or (d) release any
party from its obligations under the Guaranty or all or any substantial part of
the Collateral granted under the Collateral Documents, change the definition of
Required Lenders, any provision of this Section 15.1 or reduce the aggregate Pro
Rata Share required to effect an amendment, modification, waiver or consent,
without, in each case, the written consent of all Lenders. No provision of
Sections 6.2.2 or 6.3 with respect to the timing or application of mandatory
prepayments of the Loans shall be amended, modified or waived without the
consent of Lenders having a majority of the aggregate Pro Rata Shares of the
Loans affected thereby. No provision of Section 14 or other provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. No
provision of this Agreement relating to the rights or duties of the Issuing
Lender in its capacity as such shall be amended, modified or waived without the
consent of the Issuing Lender. No provision of this Agreement relating to the
rights or duties of the Swing Line Lender in its capacity as such shall be
amended, modified or waived without the consent of the Swing Line Lender.

15.2 Confirmations. The Company and each holder of a Note agree from time to
time, upon written request received by it from the other, to confirm to the
other in writing (with a copy of each such confirmation to the Administrative
Agent) the aggregate unpaid principal amount of the Loans then outstanding under
such Note.

15.3 Notices. Except as otherwise provided in Sections 2.2.2 and 2.2.3, all
notices hereunder shall be in writing (including facsimile transmission) and
shall be sent to the applicable party at its address shown on Annex B or at such
other address as such party may, by written notice received by the other
parties, have designated as its address for such purpose. Notices sent by
facsimile transmission shall be deemed to have been given when sent; notices
sent by mail shall be deemed to have been given three Business Days after the
date when sent by registered or certified mail, postage prepaid; and notices
sent by hand delivery or overnight courier service shall be deemed to have been
given when received. For purposes of Sections 2.2.2 and 2.2.3, the
Administrative Agent shall be entitled to rely on telephonic instructions from
any person that the Administrative Agent in good faith believes is an authorized
officer or employee of the Company, and the Company shall hold the
Administrative Agent and each other Lender harmless from any loss, cost or
expense resulting from any such reliance.

15.4 Computations. Where the character or amount of any asset or liability or
item of income or expense is required to be determined, or any consolidation or
other accounting computation is required to be made, for the purpose of this
Agreement, such determination or calculation shall, to the extent applicable and
except as otherwise specified in this Agreement, be made in

 

70



--------------------------------------------------------------------------------

accordance with GAAP, consistently applied; provided that if the Company
notifies the Administrative Agent that the Company wishes to amend any covenant
in Sections 10 or 11.14 (or any related definition) to eliminate or to take into
account the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Company that the Required Lenders wish
to amend Sections 10 or 11.14 (or any related definition) for such purpose),
then the Company’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant (or related
definition) is amended in a manner satisfactory to the Company and the Required
Lenders.

15.5 Costs, Expenses and Taxes. The Company agrees to pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including Attorney Costs and any Taxes) in connection with the preparation,
execution, syndication, delivery and administration (including perfection and
protection of any Collateral and the costs of Intralinks (or other similar
service), if applicable) of this Agreement, the other Loan Documents and all
other documents provided for herein or delivered or to be delivered hereunder or
in connection herewith (including any amendment, supplement or waiver to any
Loan Document), whether or not the transactions contemplated hereby or thereby
shall be consummated, and all reasonable out-of-pocket costs and expenses
(including Attorney Costs and any Taxes) incurred by the Administrative Agent
and each Lender after an Event of Default in connection with the collection of
the Obligations or the enforcement of this Agreement the other Loan Documents or
any such other documents or during any workout, restructuring or negotiations in
respect thereof. In addition, the Company agrees to pay, and to save the
Administrative Agent and the Lenders harmless from all liability for, any fees
of the Company’s auditors in connection with any reasonable exercise by the
Administrative Agent and the Lenders of their rights pursuant to Section 10.2.
All Obligations provided for in this Section 15.5 shall survive repayment of the
Loans, cancellation of the Notes, expiration or termination of the Letters of
Credit and termination of this Agreement.

15.6 Assignments; Participations.

15.6.1 Assignments. (a) Any Lender may at any time assign to one or more Persons
(any such Person, an “Assignee”) all or any portion of such Lender’s Loans and
Commitments, with the prior written consent of the Administrative Agent, the
Issuing Lender (for an assignment of the Revolving Loans and the Revolving
Commitment) and, so long as no Event of Default exists, the Company (which
consents shall not be unreasonably withheld or delayed and shall not be required
for an assignment by a Lender to a Lender or an Affiliate of a Lender). Except
as the Administrative Agent may otherwise agree, any such assignment shall be in
a minimum aggregate amount equal to $5,000,000 or, if less, the remaining
Commitment and Loans held by the assigning Lender. The Company and the
Administrative Agent shall be entitled to continue to deal solely and directly
with such Lender in connection with the interests so assigned to an Assignee
until the Administrative Agent shall have received and accepted an effective
assignment agreement in substantially the form of Exhibit C hereto (an
“Assignment Agreement”) executed, delivered and fully completed by the
applicable

 

71



--------------------------------------------------------------------------------

parties thereto and a processing fee of $3,500. No assignment may be made to any
Person if at the time of such assignment the Company would be obligated to pay
any greater amount under Sections 7.6 or 8 to the Assignee than the Company is
then obligated to pay to the assigning Lender under such Sections (and if any
assignment is made in violation of the foregoing, the Company will not be
required to pay such greater amounts). Any attempted assignment not made in
accordance with this Section 15.6.1 shall be treated as the sale of a
participation under Section 15.6.2. The Company shall be deemed to have granted
its consent to any assignment requiring its consent hereunder unless the Company
has expressly objected to such assignment within three Business Days after
notice thereof.

(b) From and after the date on which the conditions described above have been
met, (i) such Assignee shall be deemed automatically to have become a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to such Assignee pursuant to such Assignment Agreement, shall have the
rights and obligations of a Lender hereunder and (ii) the assigning Lender, to
the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, shall be released from its rights (other
than its indemnification rights) and obligations hereunder. Upon the request of
the Assignee (and, as applicable, the assigning Lender) pursuant to an effective
Assignment Agreement, the Company shall execute and deliver to the
Administrative Agent for delivery to the Assignee (and, as applicable, the
assigning Lender) a Note in the principal amount of the Assignee’s Pro Rata
Share of the Revolving Commitment (and, as applicable, a Note in the principal
amount of the Pro Rata Share of the Revolving Commitment retained by the
assigning Lender). Each such Note shall be dated the effective date of such
assignment. Upon receipt by the assigning Lender of such Note, the assigning
Lender shall return to the Company any prior Note held by it.

(c) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

15.6.2 Participations. Any Lender may at any time sell to one or more Persons
participating interests in its Loans, Commitments or other interests hereunder
(any such Person, a “Participant”). In the event of a sale by a Lender of a
participating interest to a Participant, (a) such Lender’s obligations hereunder
shall remain unchanged for all purposes, (b) the Company and the Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations hereunder and (c) all amounts payable
by the Company shall be determined as if such Lender had not sold such
participation and shall be paid directly to such Lender. No Participant shall
have any direct or indirect voting rights hereunder except with respect to any
event described in Section 15.1 expressly requiring the unanimous vote of all
Lenders or, as applicable, all affected Lenders. Each Lender agrees to
incorporate the requirements of the preceding sentence into each participation
agreement which such Lender enters into with any Participant. The Company agrees
that if amounts outstanding under this Agreement are due and payable (as a
result of

 

72



--------------------------------------------------------------------------------

acceleration or otherwise), each Participant shall be deemed to have the right
of set-off in respect of its participating interest in amounts owing under this
Agreement and with respect to any Letter of Credit to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that such right of set-off shall be subject to the
obligation of each Participant to share with the Lenders, and the Lenders agree
to share with each Participant, as provided in Section 7.5. The Company also
agrees that each Participant shall be entitled to the benefits of Section 7.6 or
8 as if it were a Lender (provided that no Participant shall be entitled to any
greater compensation pursuant to Section 7.6 or 8 than would have been paid to
the participating Lender if no participation had been sold and that each
Participant complies with Section 7.6(d) as if it were an Assignee).

15.7 Register. The Administrative Agent shall maintain a copy of each Assignment
Agreement delivered and accepted by it and register (the “Register”) for the
recordation of names and addresses of the Lenders and the Commitment of each
Lender from time to time and whether such Lender is the original Lender or the
Assignee. No assignment shall be effective unless and until the Assignment
Agreement is accepted and registered in the Register. All records of transfer of
a Lender’s interest in the Register shall be conclusive, absent manifest error,
as to the ownership of the interests in the Loans. The Administrative Agent
shall not incur any liability of any kind with respect to any Lender with
respect to the maintenance of the Register.

15.8 GOVERNING LAW. THIS AGREEMENT AND EACH NOTE SHALL BE A CONTRACT MADE UNDER
AND GOVERNED BY THE INTERNAL SUBSTANTIVE LAWS OF THE STATE OF OHIO APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES.

15.9 Confidentiality. As required by federal law and the Administrative Agent’s
policies and practices, the Administrative Agent may need to obtain, verify, and
record certain customer identification information and documentation in
connection with opening or maintaining accounts, or establishing or continuing
to provide services. The Administrative Agent and each Lender agree to use
commercially reasonable efforts (equivalent to the efforts the Administrative
Agent or such Lender applies to maintain the confidentiality of its own
confidential information) to maintain as confidential all information provided
to them by any Loan Party and designated as confidential, except that the
Administrative Agent and each Lender may disclose such information (a) to
Persons employed or engaged by the Administrative Agent or such Lender in
evaluating, approving, structuring or administering the Loans and the
Commitments; (b) to any assignee or participant or potential assignee or
participant that has agreed to comply with the covenant contained in this
Section 15.9 (and any such assignee or participant or potential assignee or
participant may disclose such information to Persons employed or engaged by them
as described in clause (a) above); (c) as required or requested by any federal
or state regulatory authority or examiner, or any insurance industry
association, or as reasonably believed by the Administrative Agent

 

73



--------------------------------------------------------------------------------

or such Lender to be compelled by any court decree, subpoena or legal or
administrative order or process; (d) as, on the advice of the Administrative
Agent’s or such Lender’s counsel, is required by law; (e) in connection with the
exercise of any right or remedy under the Loan Documents or in connection with
any litigation to which the Administrative Agent or such Lender is a party;
(f) to any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender; (g) to any Affiliate of the Administrative
Agent, the Issuing Lender or any other Lender who may provide Bank Products to
the Loan Parties; or (h) that ceases to be confidential through no fault of the
Administrative Agent or any Lender (or any Person to whom the Administrative
Agent or Lender disclosed such information). Notwithstanding the foregoing, the
Company consents to the publication by the Administrative Agent or any Lender of
a tombstone or similar advertising material relating to the financing
transactions contemplated by this Agreement, and the Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

15.10 Severability. Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement shall be prohibited by or invalid under
Applicable Law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. All obligations of the Company
and rights of the Administrative Agent and the Lenders expressed herein or in
any other Loan Document shall be in addition to and not in limitation of those
provided by Applicable Law.

15.11 Nature of Remedies. All Obligations of the Company and rights of the
Administrative Agent and the Lenders expressed herein or in any other Loan
Document shall be in addition to and not in limitation of those provided by
Applicable Law. No failure to exercise and no delay in exercising, on the part
of the Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder, shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.

15.12 Entire Agreement. This Agreement, together with the other Loan Documents,
embodies the entire agreement and understanding among the parties hereto and
supersedes all prior or contemporaneous agreements and understandings of such
Persons, verbal or written, relating to the subject matter hereof and thereof
(except as relates to the fees described in Section 5.3) and any prior
arrangements made with respect to the payment by the Company of (or any
indemnification for) any fees, costs or expenses payable to or incurred (or to
be incurred) by or on behalf of the Administrative Agent or the Lenders.

15.13 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts and each such
counterpart shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same Agreement. Receipt of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall constitute effective delivery thereof. Electronic records of executed Loan
Documents maintained by the Lenders shall deemed to be originals.

 

74



--------------------------------------------------------------------------------

15.14 Successors and Assigns. This Agreement shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the successors and assigns of the Lenders and the
Administrative Agent. No other Person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement or any of the other Loan Documents. The Company
may not assign or transfer any of its rights or Obligations under this Agreement
without the prior written consent of the Administrative Agent and each Lender.

15.15 Captions. Section captions used in this Agreement are for convenience only
and shall not affect the construction of this Agreement.

15.16 Customer Identification - USA Patriot Act Notice. Each Lender and LaSalle
(for itself and not on behalf of any other party) hereby notifies the Loan
Parties that, pursuant to the requirements of the USA Patriot Act, Title III of
Pub. L. 107-56, signed into law October 26, 2001 (the “Act”), it is required to
obtain, verify and record information that identifies the Loan Parties, which
information includes the name and address of the Loan Parties and other
information that will allow such Lender or LaSalle, as applicable, to identify
the Loan Parties in accordance with the Act.

15.17 INDEMNIFICATION BY THE COMPANY. IN CONSIDERATION OF THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE ADMINISTRATIVE AGENT AND THE LENDERS AND THE
AGREEMENT TO EXTEND THE COMMITMENTS PROVIDED HEREUNDER, THE COMPANY HEREBY
AGREES TO INDEMNIFY, EXONERATE AND HOLD THE ADMINISTRATIVE AGENT, EACH LENDER
AND EACH OF THE OFFICERS, DIRECTORS, EMPLOYEES, AFFILIATES AND AGENTS OF THE
ADMINISTRATIVE AGENT AND EACH LENDER (EACH A “LENDER PARTY”) FREE AND HARMLESS
FROM AND AGAINST ANY AND ALL ACTIONS, CAUSES OF ACTION, SUITS, LOSSES,
LIABILITIES, DAMAGES AND EXPENSES, INCLUDING ATTORNEY COSTS (COLLECTIVELY, THE
“INDEMNIFIED LIABILITIES”), INCURRED BY THE LENDER PARTIES OR ANY OF THEM AS A
RESULT OF, OR ARISING OUT OF, OR RELATING TO (A) ANY TENDER OFFER, MERGER,
PURCHASE OF CAPITAL SECURITIES, PURCHASE OF ASSETS (INCLUDING THE PERMITTED
ACQUISITIONS) OR OTHER SIMILAR TRANSACTION FINANCED OR PROPOSED TO BE FINANCED
IN WHOLE OR IN PART, DIRECTLY OR INDIRECTLY, WITH THE PROCEEDS OF ANY OF THE
LOANS, (B) THE USE, HANDLING, RELEASE, EMISSION, DISCHARGE, TRANSPORTATION,
STORAGE, TREATMENT OR DISPOSAL OF ANY HAZARDOUS SUBSTANCE AT ANY PROPERTY OWNED
OR LEASED BY ANY LOAN PARTY, (C) ANY

 

75



--------------------------------------------------------------------------------

VIOLATION OF ANY ENVIRONMENTAL LAWS WITH RESPECT TO CONDITIONS AT ANY PROPERTY
OWNED OR LEASED BY ANY LOAN PARTY OR THE OPERATIONS CONDUCTED THEREON, (D) THE
INVESTIGATION, CLEANUP OR REMEDIATION OF OFFSITE LOCATIONS AT WHICH ANY LOAN
PARTY OR THEIR RESPECTIVE PREDECESSORS ARE ALLEGED TO HAVE DIRECTLY OR
INDIRECTLY DISPOSED OF HAZARDOUS SUBSTANCES OR (E) THE EXECUTION, DELIVERY,
PERFORMANCE OR ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
OF THE LENDER PARTIES, EXCEPT FOR ANY SUCH INDEMNIFIED LIABILITIES ARISING ON
ACCOUNT OF THE APPLICABLE LENDER PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
AS DETERMINED BY A FINAL, NONAPPEALABLE JUDGMENT BY A COURT OF COMPETENT
JURISDICTION. IF AND TO THE EXTENT THAT THE FOREGOING UNDERTAKING MAY BE
UNENFORCEABLE FOR ANY REASON, THE COMPANY HEREBY AGREES TO MAKE THE MAXIMUM
CONTRIBUTION TO THE PAYMENT AND SATISFACTION OF EACH OF THE INDEMNIFIED
LIABILITIES WHICH IS PERMISSIBLE UNDER APPLICABLE LAW. ALL OBLIGATIONS PROVIDED
FOR IN THIS SECTION 15.17 SHALL SURVIVE REPAYMENT OF THE LOANS, CANCELLATION OF
THE NOTES, EXPIRATION OR TERMINATION OF THE LETTERS OF CREDIT, ANY FORECLOSURE
UNDER, OR ANY MODIFICATION, RELEASE OR DISCHARGE OF, ANY OR ALL OF THE
COLLATERAL DOCUMENTS AND TERMINATION OF THIS AGREEMENT.

15.18 Nonliability of Lenders. The relationship between the Company on the one
hand and the Lenders and the Administrative Agent on the other hand shall be
solely that of borrower and lender. Neither the Administrative Agent nor any
Lender has any fiduciary relationship with or duty to any Loan Party arising out
of or in connection with this Agreement or any of the other Loan Documents, and
the relationship between the Loan Parties, on the one hand, and the
Administrative Agent and the Lenders, on the other hand, in connection herewith
or therewith is solely that of debtor and creditor. Neither the Administrative
Agent nor any Lender undertakes any responsibility to any Loan Party to review
or inform any Loan Party of any matter in connection with any phase of any Loan
Party’s business or operations. The Company agrees, on behalf of itself and each
other Loan Party, that neither the Administrative Agent nor any Lender shall
have liability to any Loan Party (whether sounding in tort, contract or
otherwise) for losses suffered by any Loan Party in connection with, arising out
of, or in any way related to the transactions contemplated and the relationship
established by the Loan Documents, or any act, omission or event occurring in
connection therewith, unless it is determined in a final non-appealable judgment
by a court of competent jurisdiction that such losses resulted from the gross
negligence or willful misconduct of, the party from which recovery is sought.
SUBJECT TO AND EXCEPT AS OTHERWISE PROVIDED IN SECTION 15.9, NO LENDER PARTY
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY OTHERS OF ANY
INFORMATION OR OTHER MATERIALS OBTAINED THROUGH INTRALINKS OR OTHER SIMILAR
INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, NOR SHALL
ANY LENDER PARTY HAVE ANY LIABILITY WITH RESPECT TO, AND THE COMPANY ON BEHALF
OF ITSELF

 

76



--------------------------------------------------------------------------------

AND EACH OTHER LOAN PARTY, HEREBY WAIVES, RELEASES AND AGREES NOT TO SUE FOR ANY
SPECIAL, PUNITIVE, EXEMPLARY, INDIRECT OR CONSEQUENTIAL DAMAGES RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ARISING OUT OF ITS ACTIVITIES IN
CONNECTION HEREWITH OR THEREWITH (WHETHER BEFORE OR AFTER THE CLOSING DATE). The
Company acknowledges that it has been advised by counsel in the negotiation,
execution and delivery of this Agreement and the other Loan Documents to which
it is a party. No joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Loan Parties and the Lenders

15.19 FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS OF THE STATE
OF OHIO OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
OHIO; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION. THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY
SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF OHIO AND OF THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF OHIO FOR THE PURPOSE OF ANY
SUCH LITIGATION AS SET FORTH ABOVE. THE COMPANY FURTHER IRREVOCABLY CONSENTS TO
THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL
SERVICE WITHIN OR WITHOUT THE STATE OF OHIO. THE COMPANY HEREBY EXPRESSLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION
BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH
LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

15.20 WAIVER OF JURY TRIAL. EACH OF THE COMPANY, THE ADMINISTRATIVE AGENT AND
EACH LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE, ANY
OTHER LOAN DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR WHICH MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR
THEREWITH OR ARISING FROM ANY LENDING RELATIONSHIP EXISTING IN CONNECTION WITH
ANY OF THE FOREGOING, AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.

[signature pages follow]

 

77



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed and delivered
by their duly authorized officers as of the date first set forth above.

 

MULTI-COLOR CORPORATION,

an Ohio corporation

By:  

/s/ Dawn H. Bertsche

Title:  

Sr. V.P. Finance and CFO

Signature Pages to Credit

Agreement



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION,

as Administrative Agent, as Issuing Lender and as a Lender

By:  

/s/ Shawna Elkus

Title:   Vice President

Signature Pages to Credit

Agreement



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a

Lender

By:  

/s/ Kelly Wolski

Title:   Vice President

Signature Pages to Credit

Agreement



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Louis A. Fender

Title:   Sr. Vice President

Signature Pages to Credit

Agreement

 

 



--------------------------------------------------------------------------------

BMO CAPITAL MARKETS FINANCING, INC.,

as a Lender

By:  

/s/ Timothy Dana

Title:   Vice President

Signature Pages to Credit

Agreement

 